[baringsbdcsecurityagreem001.jpg]
Exhibit 10.2 GUARANTEE, PLEDGE AND SECURITY AGREEMENT dated as of February 21,
2019 among BARINGS BDC, INC., as Borrower, the SUBSIDIARY GUARANTORS party
hereto, ING CAPITAL LLC, as Revolving Administrative Agent for the Revolving
Lenders, each FINANCING AGENT and DESIGNATED INDEBTEDNESS HOLDER party hereto
and ING CAPITAL LLC, as Collateral Agent



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem002.jpg]
TABLE OF CONTENTS Page Section 1. Definitions, Etc.
...........................................................................................
2 1.01 Certain Uniform Commercial Code Terms
................................................. 2 1.02 Additional Definitions
.................................................................................
2 1.03 Terms Generally
........................................................................................
21 Section 2. Representations and Warranties
................................................................ 22 2.01
Organization
..............................................................................................
22 2.02 Authorization; Enforceability
.................................................................... 22 2.03
Governmental Approvals; No Conflicts
.................................................... 22 2.04 Title
............................................................................................................
23 2.05 Names, Etc.
................................................................................................
23 2.06 Changes in Circumstances
......................................................................... 23
2.07 Pledged Equity Interests
............................................................................ 23
2.08 Promissory Notes
.......................................................................................
24 2.09 Deposit Accounts and Securities Accounts
............................................... 24 2.10 Commercial Tort Claims
........................................................................... 24
2.11 Intellectual Property and Licenses
............................................................. 24 Section 3.
Guarantee
...................................................................................................
26 3.01 The Guarantee
............................................................................................
26 3.02 Obligations Unconditional
......................................................................... 26
3.03 Reinstatement
............................................................................................
27 3.04 Subrogation
................................................................................................
27 3.05 Remedies
....................................................................................................
28 3.06 Continuing Guarantee
................................................................................
28 3.07 Instrument for the Payment of Money
....................................................... 28 3.08 Rights of
Contribution
...............................................................................
28 3.09 General Limitation on Guarantee Obligations
........................................... 29 3.10 Indemnity by Borrower
..............................................................................
29 3.11 Keepwell
....................................................................................................
29 Section 4. Collateral
....................................................................................................
30 Section 5. Certain Agreements Among Secured Parties
............................................ 31 5.01 Priorities; Additional
Collateral ................................................................. 31
5.02 Turnover of Collateral
...............................................................................
32 5.03 Cooperation of Secured Parties
................................................................. 32 5.04
Limitation upon Certain Independent Actions by Secured Parties ............ 32
5.05 No Challenges
............................................................................................
33 5.06 Rights of Secured Parties as to Secured Obligations
................................. 33 5.07 General Application
...................................................................................
33 Section 6. Designation of Designated Indebtedness; Recordkeeping, Etc.
................ 34 i



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem003.jpg]
6.01 Designation of Other Secured Indebtedness
.............................................. 34 6.02 Recordkeeping
...........................................................................................
35 Section 7. Covenants of the Obligors
......................................................................... 35
7.01 Delivery and Other Perfection
................................................................... 35 7.02
Name; Jurisdiction of Organization, Etc.
.................................................. 37 7.03 Other Liens,
Financing Statements or Control .......................................... 37
7.04 Transfer of Collateral
.................................................................................
37 7.05 Additional Subsidiary Guarantors
............................................................. 37 7.06 Control
Agreements
...................................................................................
38 7.07 Revolving Credit Agreement
..................................................................... 38 7.08
Pledged Equity Interests
............................................................................ 39
7.09 Voting Rights, Dividends, Etc. in Respect of Pledged Interests
............... 40 7.10 Commercial Tort Claims
........................................................................... 42
7.11 Intellectual Property
...................................................................................
42 Section 8. Acceleration Notice; Remedies; Distribution of Collateral
....................... 44 8.01 Notice of Acceleration
...............................................................................
44 8.02 Preservation of Rights
................................................................................
44 8.03 Events of Default, Etc.
...............................................................................
44 8.04 Deficiency
..................................................................................................
46 8.05 Private Sale
................................................................................................
46 8.06 Application of Proceeds
............................................................................. 46
8.07 Attorney-in-Fact
........................................................................................
47 8.08 Grant of Intellectual Property License
....................................................... 48 Section 9. The
Collateral Agent
..................................................................................
48 9.01 Appointment; Powers and Immunities
...................................................... 48 9.02 Information
Regarding Secured Parties .....................................................
49 9.03 Reliance by Collateral Agent
..................................................................... 49 9.04
Rights as a Secured Party
.......................................................................... 50
9.05 Indemnification
..........................................................................................
50 9.06 Non-Reliance on Collateral Agent and Other Secured Parties
.................. 51 9.07 Failure to Act
.............................................................................................
51 9.08 Resignation of Collateral Agent
................................................................ 51 9.09 Agents
and Attorneys-in-Fact
.................................................................... 52 Section
10. Miscellaneous
............................................................................................
52 10.01 Notices
.......................................................................................................
52 10.02 No Waiver
..................................................................................................
52 10.03 Amendments to Security Documents, Etc.
................................................ 53 10.04 Expenses; Indemnity;
Damage Waiver ...................................................... 55 10.05
Successors and Assigns
..............................................................................
56 10.06 Counterparts; Integration; Effectiveness; Electronic Execution
................ 56 10.07 Severability
................................................................................................
57 10.08 Governing Law; Jurisdiction
...................................................................... 57 10.09
WAIVER OF JURY TRIAL
...................................................................... 58 ii



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem004.jpg]
10.10 Headings
.....................................................................................................
58 10.11 Termination
................................................................................................
58 10.12 Confidentiality
...........................................................................................
59 ANNEX 2.05 – Obligor Information ANNEX 2.07 – Pledged Equity Interests ANNEX
2.08 – Pledged Debt ANNEX 2.09 – Accounts ANNEX 2.10 – Commercial Tort Claims
ANNEX 2.11 – Copyrights, Patents and Trademarks EXHIBIT A – Form of Notice of
Designation EXHIBIT B – Form of Guarantee Assumption Agreement EXHIBIT C – Form
of Intellectual Property Security Agreement EXHIBIT D – Form of Pledge
Supplement EXHIBIT E – Form of Joinder Agreement for Designated Indebtedness iii



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem005.jpg]
GUARANTEE, PLEDGE AND SECURITY AGREEMENT, dated as of February 21, 2019 (as
amended, supplemented, or otherwise modified from time to time, this
“Agreement”), among BARINGS BDC, INC., a corporation duly organized and validly
existing under the laws of the State of Maryland (the “Borrower”), Energy
Hardware Holdings, Inc., a corporation duly organized and validly existing under
the laws of the State of Delaware (“Energy Hardware”) and each other entity that
becomes a “SUBSIDIARY GUARANTOR” after the date hereof pursuant to Section 7.05
hereof (collectively with Energy Hardware, the “Subsidiary Guarantors” and,
together with the Borrower, the “Obligors”), ING CAPITAL LLC, as administrative
agent for the Revolving Lenders (as hereinafter defined) (in such capacity,
together with its successors in such capacity, the “Revolving Administrative
Agent”), each “Financing Agent” (as hereinafter defined) or “Designated
Indebtedness Holder” (as hereinafter defined) that becomes a party hereto after
the date hereof pursuant to Section 6.01 hereof and ING CAPITAL LLC, as
collateral agent for the Secured Parties hereinafter referred to (in such
capacity, together with its successors in such capacity, the “Collateral
Agent”). W I T N E S S E T H: WHEREAS, concurrently with the execution and
delivery of this Agreement, the Borrower, the Revolving Lenders and the
Revolving Administrative Agent are entering into the Revolving Credit Agreement
(as hereinafter defined), pursuant to which the Revolving Lenders have agreed to
extend credit (by means of revolving loans and letters of credit) to the
Borrower from time to time, and the Revolving Lenders consented to the Borrower
and the Revolving Administrative Agent entering into this Agreement; WHEREAS,
the Borrower may from time to time after the date hereof wish to incur
additional indebtedness permitted by the Revolving Credit Agreement that the
Borrower designates as “Designated Indebtedness” (as hereinafter defined) under
this Agreement, which indebtedness is to be entitled to the benefits of this
Agreement; WHEREAS, to induce (i) the Revolving Lenders to extend credit to the
Borrower under the Revolving Credit Agreement and (ii) the holders of any
“Designated Indebtedness” to extend other credit to the Borrower, the Borrower
wishes to provide (a) for certain of its Subsidiaries from time to time to
become parties hereto and to guarantee the payment of the Guaranteed Obligations
(as hereinafter defined), and (b) for the Borrower and the Subsidiary Guarantors
to provide collateral security for the Secured Obligations (as hereinafter
defined); WHEREAS, the Revolving Administrative Agent (on behalf of itself and
the Revolving Lenders), any Financing Agent (on behalf of itself and the holders
of the “Designated Indebtedness” for which it serves as agent or trustee) and
each Designated Indebtedness Holder that becomes a party hereto pursuant to
Section 6.01 are or will be entering into this Agreement for the purpose of
setting forth their respective rights to the Collateral (as hereinafter
defined); and



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem006.jpg]
WHEREAS, the Obligors and the Secured Parties agree that the Collateral Agent
shall administer the Collateral, and the Collateral Agent is willing to so
administer the Collateral, pursuant to the terms and conditions set forth
herein. NOW THEREFORE, the parties hereto agree as follows: Section 1.
Definitions, Etc. 1.01 Certain Uniform Commercial Code Terms. As used herein,
the terms “Account”, “Chattel Paper”, “Commodity Account”, “Commodity Contract”,
“Deposit Account”, “Document”, “Electronic Chattel Paper”, “Equipment”, “General
Intangible”, “Goods”, “Instrument”, “Inventory”, “Investment Property”,
“Letter-of- Credit Right”, “Money”, “Proceeds”, “Promissory Note”, “Supporting
Obligations” and “Tangible Chattel Paper” have the respective meanings set forth
in Article 9 of the NYUCC (as defined herein), and the terms “Certificated
Security”, “Clearing Corporation”, “Entitlement Holder”, “Financial Asset”,
“Indorsement”, “Securities Account”, “Securities Intermediary”, “Security”,
“Security Entitlement” and “Uncertificated Security” have the respective
meanings set forth in Article 8 of the NYUCC. 1.02 Additional Definitions. In
addition, as used herein: “Acceleration” means the Revolving Credit Agreement
Obligations or any other Secured Obligations of any Secured Party having been
declared (or become) due and payable in full in accordance with the applicable
Debt Documents following the occurrence of an event of default or an analogous
event by the Borrower and expiration of any applicable grace period with respect
thereto. “Acceleration Notice” has the meaning assigned to such term in Section
8.01. “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes an Investment held by any Obligor in the
ordinary course of business. “Agent Members” means members of, or participants
in, a depositary, including the Depositary, Euroclear or Clearstream.
“Agreement” has the meaning assigned to such term in the preamble of this
Agreement. “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as in effect from time to time, or any successor statute.
“Belgium” means the Kingdom of Belgium. 2



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem007.jpg]
“Borrower” has the meaning assigned to such term in the preamble of this
Agreement. “Borrowing Base” has the meaning assigned to such term in Section
5.13 of the Revolving Credit Agreement. “Business Day” means any day that is not
a Saturday, Sunday or other day on which commercial banks in New York City are
authorized or required by law to remain closed. “Capital Lease Obligations” of
any Person means the obligations of such Person to pay rent or other amounts
under any lease of (or other arrangement conveying the right to use) real or
personal property, or a combination thereof, which obligations are required to
be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP. “CFC” means a Subsidiary that
is a “controlled foreign corporation” directly or indirectly owned by an Obligor
within the meaning of Section 957 of the Code. “Class” means, separately, each
of the following: (a) the Revolving Lenders as a group and (b) the Designated
Indebtedness Holders holding a Series of Designated Indebtedness as a group.
“Clearing Corporation Security” means a security that is registered in the name
of, or Indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or Indorsed in blank by an
appropriate Person. “Clearstream” means Clearstream Banking, société anonyme, a
corporation organized under the laws of the Grand Duchy of Luxembourg.
“Clearstream Security” means a Security that (a) is a debt or equity security
and (b) is capable of being transferred to an Agent Member’s account at
Clearstream pursuant to the definition of “Delivery”, whether or not such
transfer has occurred. “Code” means the U.S. Internal Revenue Code of 1986, as
amended from time to time. “Collateral” has the meaning assigned to such term in
Section 4. “Commercial Tort Claims” means all “commercial tort claims” (as
defined in Article 9 of the NYUCC) held by any Obligor, including all commercial
tort claims listed on Annex 2.10 hereto. “Commodity Exchange Act” means the
Commodity Exchange Act (7 U.S.C. §1 et seq.), as amended from time to time, and
any successor statute. 3



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem008.jpg]
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto. “Control
Agreement” means that certain Control Agreement, dated as of the date hereof, by
and among the Borrower, the Collateral Agent and the Custodian. “Copyright
Licenses” means any and all agreements providing for the granting of any right
in or to Copyrights (whether such Obligor is licensee or licensor thereunder)
including each agreement referred to in Annex 2.11 hereto. “Copyrights” means
all United States and foreign copyrights (including community designs),
including but not limited to copyrights in software and databases, and all “Mask
Works” (as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether
registered or unregistered, and, with respect to any and all of the foregoing:
(i) all registrations and applications therefor including the registrations and
applications referred to in Annex 2.11 hereto, (ii) all extensions and renewals
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
rights to sue for past, present and future infringements thereof, and (v) all
proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages and proceeds of suit. “Credit Facility Loans” means debt
obligations (including, without limitation, term loans, revolving loans,
debtor-in-possession financings, the funded portion of revolving credit lines
and letter of credit facilities and other similar loans and investments
including interim loans, bridge loans and senior subordinated loans) that are
generally provided under a syndicated loan or credit facility or pursuant to any
loan agreement or other similar credit facility, whether or not syndicated.
“Custodian” means State Street Bank and Trust Company, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Control Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub- custodian acting on behalf of the Custodian pursuant to the
terms of the Custodian Agreement. “Debt Documents” means, collectively, the
Revolving Loan Documents, the Designated Indebtedness Documents and any Hedging
Agreement evidencing or relating to any Hedging Agreement Obligations, and
(without duplication) the Security Documents. “Default” means any event or
condition which constitutes an Event of Default or which upon notice, lapse of
time or both would, unless cured or waived, become an Event of Default or any
comparable event under any Designated Indebtedness Document or Hedging
Agreement. 4



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem009.jpg]
“Deliver”, “Delivered” or “Delivery” (whether to the Collateral Agent or
otherwise) means, with respect to any Portfolio Investment of any Obligor or
other Collateral, that such Portfolio Investment or other Collateral is held,
registered or covered by a recorded UCC-1 financing statement as described
below, in each case in a manner reasonably satisfactory to the Collateral Agent:
(a) subject to clause (l) below, in the case of each Certificated Security
(other than a U.S. Government Security, Clearing Corporation Security, Euroclear
Security or Clearstream Security), that such Certificated Security is either (i)
in the possession of the Collateral Agent and registered in the name of the
Collateral Agent (or its nominee) or Indorsed to the Collateral Agent or in
blank, (ii) in the possession of the Custodian and registered in the name of the
Custodian (or its nominee) or Indorsed in blank and the Custodian has either (A)
agreed in documentation reasonably satisfactory to the Collateral Agent to hold
such Certificated Security as a bailee on behalf of the Collateral Agent or (B)
credited the same to a Securities Account for which the Custodian is the
Securities Intermediary and has agreed in a control agreement in form and
substance reasonably satisfactory to the Collateral Agent that such Certificated
Security constitutes a Financial Asset and which control agreement provides that
the Collateral Agent has NYUCC Control over such Securities Account; (b) subject
to clause (l) below, in the case of each Instrument, that such Instrument is
either (i) in the possession of the Collateral Agent and Indorsed to the
Collateral Agent or in blank, or (ii) in the possession of the Custodian and
Indorsed to the Collateral Agent or in blank and the Custodian has either (A)
agreed in documentation reasonably satisfactory to the Collateral Agent to hold
such Instrument as a bailee on behalf of the Collateral Agent or (B) credited
the same to a Securities Account for which the Custodian is the Securities
Intermediary and has agreed in a control agreement in form and substance
reasonably satisfactory to the Collateral Agent that such Instrument constitutes
a Financial Asset and which control agreement provides that the Collateral Agent
has NYUCC Control over such Securities Account; (c) subject to clause (l) below,
in the case of each Uncertificated Security (other than a U.S. Government
Security, Clearing Corporation Security, Euroclear Security or Clearstream
Security), that such Uncertificated Security is either (i) registered on the
books of the issuer thereof to the Collateral Agent (or its nominee), or (ii)
registered on the books of the issuer thereof to the Custodian (or its nominee)
under an arrangement where the Custodian has credited the same to a Securities
Account for which the Custodian is a Securities Intermediary and has agreed that
such Uncertificated Security constitutes a Financial Asset and such arrangement
provides that the Collateral Agent has NYUCC Control over such Securities
Account; (d) subject to clause (l) below, in the case of each Clearing
Corporation Security, that such Clearing Corporation Security is either (i)
credited 5



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem010.jpg]
to a Securities Account of the Collateral Agent at such Clearing Corporation
(and, if such Clearing Corporation Security is a Certificated Security, that the
same is in the possession of such Clearing Corporation, or of an agent or
custodian on its behalf), or (ii) credited to a Securities Account of the
Custodian at such Clearing Corporation (and, if such Clearing Corporation
Security is a Certificated Security, that the same is in the possession of such
Clearing Corporation, or of an agent or custodian on its behalf) and the
Security Entitlement of the Custodian in such Clearing Corporation Securities
Account has been credited by the Custodian to a Securities Account for which the
Custodian is a Securities Intermediary under an arrangement where the Custodian
has agreed that such Clearing Corporation Security constitutes a Financial Asset
and such arrangement provides that the Collateral Agent has NYUCC Control over
such Securities Account; (e) in the case of each Euroclear Security and
Clearstream Security, that the actions described in clause (d) above have been
taken with respect to such Security as if such Security were a Clearing
Corporation Security and Euroclear and Clearstream were Clearing Corporations;
provided, that such additional actions shall have been taken as shall be
necessary under the law of Belgium (in the case of Euroclear) and Luxembourg (in
the case of Clearstream) to accord the Collateral Agent rights substantially
equivalent to NYUCC Control over such Security under the NYUCC; (f) in the case
of each U.S. Government Security, that such U.S. Government Security is either
(i) credited to a securities account of the Collateral Agent at a Federal
Reserve Bank, or (ii) credited to a Securities Account of the Custodian at a
Federal Reserve Bank and the Security Entitlement of the Custodian in such
Federal Reserve Bank Securities Account has been credited by the Custodian to a
Securities Account for which the Custodian is a Securities Intermediary under an
arrangement where the Custodian has agreed that such U.S. Government Security
constitutes a Financial Asset and such arrangement provides that the Collateral
Agent has NYUCC Control over such Securities Account; (g) in the case of any
Tangible Chattel Paper, that the original of such Tangible Chattel Paper is
either (i) in the possession of the Collateral Agent in the United States or
(ii) in the possession of the Custodian in the United States under an
arrangement where the Custodian has agreed to hold such Tangible Chattel Paper
as a bailee on behalf of the Collateral Agent, and in each case any agreements
that constitute or evidence such Tangible Chattel Paper is free of any marks or
notations indicating that it is then pledged, assigned or otherwise conveyed to
any Person other than the Collateral Agent; (h) subject to clause (m) below, in
the case of each General Intangible (including any participation in a debt
obligation) of an Obligor organized in the United States, that such General
Intangible falls within the collateral description of a UCC-1 financing
statement, naming the relevant Obligor as debtor and the Collateral Agent as
secured party and filed (x) in the jurisdiction of organization 6



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem011.jpg]
of such Obligor, in the case of an Obligor that is a “registered organization”
(as defined in the NYUCC) or (y) in such other filing office as may be required
for perfection by filing under the Uniform Commercial Code as in effect in any
applicable jurisdiction, in the case of any other Obligor; provided that in the
case of a participation in a debt obligation where such debt obligation is
evidenced by an Instrument, any one of the following: (i) the criteria in clause
(b) above have been satisfied with respect to such Instrument, (ii) such
Instrument is in the possession of the applicable participating institution in
the United States, and such participating institution has agreed that it holds
possession of such Instrument for the benefit of the Collateral Agent (or for
the benefit of the Custodian, and the Custodian has agreed that it holds the
interest in such Instrument as a bailee on behalf of the Collateral Agent) or
(iii) such Instrument is in the possession of the applicable participating
institution outside of the United States and the relevant Obligor has taken or
caused such participating institution (and, if applicable, the obligor that
issued such Instrument) to take such actions as shall be necessary under the law
of the jurisdiction where such Instrument is physically located to accord the
Collateral Agent rights equivalent to NYUCC Control; (i) subject to clause (m)
below, in the case of each General Intangible (including any participation in a
debt obligation) of an Obligor not organized in the United States, that such
Obligor shall have taken such action as shall be necessary to accord the
Collateral Agent rights substantially equivalent to a perfected first-priority
(subject to Liens permitted pursuant to the Debt Documents) security interest in
such General Intangible under the NYUCC; (j) in the case of any Deposit Account
or Securities Account that the bank or Securities Intermediary at which such
Deposit Account or Securities Account, as applicable, is located has agreed (i)
that the Collateral Agent has NYUCC Control over such Deposit Account or
Securities Account or (ii) that such Deposit Account or Securities Account is in
the name of the Custodian and the Custodian has credited its rights in respect
of such Deposit Account or Securities Account (the “Underlying Accounts”) to a
Securities Account for which the Custodian is a Securities Intermediary under an
arrangement where the Custodian has agreed in a control agreement in form and
substance reasonably satisfactory to the Collateral Agent that the rights of the
Custodian in such Underlying Accounts constitute a Financial Asset and that the
Collateral Agent has NYUCC Control over such Securities Account; (k) in the case
of any money (regardless of currency), that such money has been credited to a
Deposit Account or Securities Account over which the Collateral Agent has NYUCC
Control as described in clause (j) above; (l) in the case of any Certificated
Security, Uncertificated Security or Instrument either physically located
outside of the United States or issued by a Person organized outside of the
United States, that such additional actions shall have been taken as shall be
necessary under applicable law or as shall be 7



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem012.jpg]
reasonably requested by the Collateral Agent under applicable law to accord the
Collateral Agent rights substantially equivalent to those accorded to a secured
party under the NYUCC that has possession or NYUCC Control of such Certificated
Security, Uncertificated Security or Instrument; (m) in the case of each
Portfolio Investment of any Obligor consisting of a Credit Facility Loan, in
addition to all other actions required to be taken hereunder, that all actions
shall have been taken as required by Section 5.08(c) of the Revolving Credit
Agreement; and (n) in the case of each Portfolio Investment of any Obligor or
other Collateral not of a type covered by the foregoing clauses (a) through (m),
that such Portfolio Investment or other Collateral (to the extent required to be
“Delivered” pursuant to Section 7.01(a)) has been transferred to the Collateral
Agent in accordance with applicable law and regulation. “Depositary” means The
Depositary Trust Company, its nominees and their respective successors.
“Designated Indebtedness” means any secured Indebtedness that has been
designated by the Borrower at the time of the incurrence thereof as “Designated
Indebtedness” for purposes of this Agreement in accordance with the requirements
of Section 6.01. “Designated Indebtedness Documents” means, in respect of any
Designated Indebtedness, all agreements, documents or instruments pursuant to
which such Designated Indebtedness shall be incurred or otherwise governing the
terms or conditions thereof. “Designated Indebtedness Holders” means, in respect
of any Designated Indebtedness, the Persons from time to time holding such
Designated Indebtedness. “Designated Indebtedness Obligations” means,
collectively, in respect of any Designated Indebtedness, all obligations of the
Borrower to any Designated Indebtedness Holder or Financing Agent under the
Designated Indebtedness Documents relating to such Designated Indebtedness,
including in each case in respect of the principal of and interest on loans
made, letters of credit issued and any notes or other instruments issued
thereunder, all reimbursement obligations, fees, indemnification payments and
other amounts whatsoever, whether direct or indirect, absolute or contingent,
now or hereafter from time to time owing to any Designated Indebtedness Holder
or any Financing Agent or any of them under such Designated Indebtedness
Documents, and including all interest and expenses accrued or incurred
subsequent to the commencement of any bankruptcy or insolvency proceeding with
respect to the Borrower, whether or not such interest or expenses are allowed as
a claim in such proceeding; provided that Designated Indebtedness Obligations
shall not include any Excluded Swap Obligation. 8



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem013.jpg]
The designation of any Designated Indebtedness as being secured by this
Agreement in accordance with the first paragraph under this definition of
“Designated Indebtedness Obligations” shall not create in favor of any
Designated Indebtedness Holder or any Affiliate thereof that is a party thereto,
except as expressly provided herein, (i) any rights in connection with the
management or release of any Collateral or of the obligations of any Subsidiary
Guarantor under this Agreement or (ii) any rights to consent to any amendment,
waiver, or other matter under this Agreement or any other Revolving Loan
Document. Notwithstanding anything to the contrary in this Agreement or any
other Revolving Loan Document, as applicable, no provider or holder of any
Designated Indebtedness Obligations (other than in its capacity as Revolving
Administrative Agent, Collateral Agent or Revolving Lender to the extent
applicable) has any individual right to enforce this Agreement or bring any
remedies with respect to any Lien on Collateral granted pursuant to the
Revolving Loan Documents. By accepting the benefits of this Agreement, such
party shall be deemed to have appointed the Collateral Agent as its agent and
agreed to be bound by this Agreement as a Secured Party, subject to the
limitations set forth in the preceding sentence. “Disqualified Equity Interests”
means Equity Interests of the Borrower that after issuance are subject to any
agreement between the holder of such Equity Interests and the Borrower whereby
the Borrower is required to purchase, redeem, retire, acquire, cancel or
terminate such Equity Interests, other than (x) as a result of a change of
control, or (y) in connection with any purchase, redemption, retirement,
acquisition, cancellation or termination with, or in exchange for, shares of
Equity Interests that are not Disqualified Equity Interests. “Effective Date”
means February 21, 2019. “Eligible Liens” means those Liens on the Collateral
included in the Borrowing Base permitted by each Debt Document (for the
avoidance of doubt in the event of any conflict or difference among the Debt
Documents, the most restrictive provisions that are in effect (after taking into
account any modification, supplement, amendment or waiver to such provisions)
shall apply against the Obligors hereunder). “Equity Interests” means shares of
capital stock, partnership interests, membership interests in a limited
liability company, beneficial interests in a trust or other equity ownership
interests in a Person, and any warrants, options or other rights entitling the
holder thereof to purchase or acquire any such equity interest. As used in this
Agreement, “Equity Interests” shall not include convertible debt unless and
until such debt has been converted to capital stock. “Euroclear” means Euroclear
Bank, S.A., as operator of the Euroclear system. “Euroclear Security” means a
Security that (a) is a debt or equity Security and (b) is capable of being
transferred to an Agent Member’s account at Euroclear, whether or not such
transfer has occurred. 9



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem014.jpg]
“Event of Default” means any Event of Default under and as defined in the
Revolving Credit Agreement and any event or condition that enables or permits
(after giving effect to any applicable grace or cure periods) the holder or
holders of any Designated Indebtedness Obligations or Hedging Agreement
Obligations or any trustee or agent on its or their behalf to cause any
Designated Indebtedness Obligations or Hedging Agreement Obligations to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity. “Excluded Assets” means, individually and
collectively, (i) any Excluded Equity Interest, (ii) any withholding tax
accounts, pension fund accounts, 401(k) accounts and other accounts specifically
and exclusively used for payroll, payroll taxes and other employee wage, health
and benefit payments, (iii) any fiduciary accounts or any account for which any
Obligor is the servicer for another Person, including any accounts in the name
of any Obligor in its capacity as servicer for a Financing Subsidiary or any
“Agency Account” pursuant to Section 5.08(c)(v) of the Revolving Credit
Agreement, (iv) any “intent-to-use” applications for trademarks or service marks
filed in the United States Patent and Trademark Office pursuant to 15 U.S.C. §
1051 Section (b)(1) unless and until evidence of use of the mark in interstate
commerce is submitted to and accepted by the United States Patent and Trademark
Office pursuant to 15 U.S.C. §1051 Section (c) or Section (d), at which point
such trademark or service mark application shall be considered automatically
included in the Collateral, (v) any Equity Interest in a Portfolio Investment
that is issued as an “equity kicker” to holders of subordinated debt and such
Equity Interest is pledged to secure senior debt of such Portfolio Investment to
the extent required thereby, (vi) any assets with respect to which applicable
law prohibits the creation or perfection of such security interests therein
(other than to the extent that any such prohibition is rendered ineffective by
Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code as in effect
in the relevant jurisdiction (or any successor provision) or any other
applicable law or principles of equity); provided, however, that such security
interest shall attach immediately at such time as such law is not effective or
applicable, and, to the extent severable, shall attach immediately to any
portion of the Collateral that does not result in such consequences, (vii) upon
prior written notice to the Collateral Agent, any debt Investment in a CFC,
Transparent Subsidiary or a Portfolio Company (solely to the extent such
Portfolio Company would constitute a CFC or a Transparent Subsidiary if it was a
Subsidiary) with respect to which applicable law would create adverse tax
consequences in connection with the creation or perfection of security interests
therein, so long as on the date of such notice (and the Borrower shall in each
case deliver to the Collateral Agent a certificate of a Financial Officer to
such effect setting forth a reasonably detailed description of such Investment
and calculations demonstrating such compliance), (x) no Default or Event of
Default shall have occurred and be continuing, and (y) the Covered Debt Amount
does not exceed 85% of the Borrowing Base calculated on a pro forma basis after
giving effect to the exclusion of such Investment; provided, however, that such
security interest shall attach immediately at such time as such law is not
effective or applicable, and, to the extent severable, shall attach immediately
to any portion of the Collateral that does not result in such consequences, and
(viii) any real property. 10



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem015.jpg]
“Excluded Equity Interest” means any (i) Equity Interest of a CFC, a Subsidiary
of a CFC, a Transparent Subsidiary or a Subsidiary of a Transparent Subsidiary,
other than (x) non-voting Equity Interests in a CFC or Transparent Subsidiary,
as applicable, that are directly held by an Obligor, and (y) 65% of the voting
Equity Interests in a CFC or Transparent Subsidiary, as applicable, that are
directly held by an Obligor, (ii) Equity Interest issued by any Financing
Subsidiary to the extent prohibited by the terms of any financing agreement
binding on such Financing Subsidiary and in full force and effect and (iii)
Equity Interest of an Existing SBA Entity; provided, that if any such CFC,
Transparent Subsidiary or Financing Subsidiary shall at any time cease to be a
CFC, Transparent Subsidiary or Financing Subsidiary, as applicable, pursuant to
the definition thereof in Section 1.01 of the Revolving Credit Agreement, or if
the Pledge of Equity Interests of any Financing Subsidiary ceases to be
prohibited by any financing agreement binding on such Financing Subsidiary and
in full force and effect, the Equity Interests issued by such Person shall no
longer constitute Excluded Equity Interests and shall become part of the
Collateral hereunder. “Excluded Swap Obligation” means, with respect to any
Subsidiary Guarantor, any Swap Obligation if, and to the extent that, all or a
portion of the Guarantee of such Subsidiary Guarantor of, or the grant by such
Subsidiary Guarantor of a security interest to secure, such Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Subsidiary Guarantor or
the grant of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal. “Existing SBA Entity” means each of (i) Triangle
Mezzanine Fund LLLP, a limited liability limited partnership organized under the
laws of North Carolina, (ii) Triangle Mezzanine Fund II LP, a limited
partnership organized under the laws of Delaware, (iii) Triangle Mezzanine Fund
III LP, a limited partnership organized under the laws of Delaware, (iv) New
Triangle GP, LLC, a limited liability company organized under the laws of North
Carolina and (v) New Triangle GP, LLC, a limited liability company organized
under the laws of Delaware. “Financial Officer” means the chief executive
officer, president, chief operating officer, chief financial officer, chief
legal officer, principal accounting officer, treasurer, assistant treasurer,
controller or chief compliance officer of the Borrower. “Financing Agent” means,
in respect of any Designated Indebtedness, any trustee, representative or agent
for the holders of such Designated Indebtedness. “Financing Subsidiary” means
(i) any Structured Subsidiary or (ii) any SBIC Subsidiary. 11



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem016.jpg]
“GAAP” means generally accepted accounting principles in the United States.
“Governmental Authority” means the government of the United States, or of any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national body exercising such powers or functions, such as the European
Union or the European Central Bank). “Guarantee” of or by any Person (the
“guarantor”) means any obligation, contingent or otherwise, of the guarantor
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation of any other Person (the “primary obligor”) in any manner,
whether directly or indirectly, and including any obligation of the guarantor,
direct or indirect, (a) to purchase or pay (or advance or supply funds for the
purchase or payment of) such Indebtedness or other obligation or to purchase (or
to advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property securities or services for the
purpose of assuring the owner of such Indebtedness or other obligation of the
payment thereof, (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation or (d)
as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or obligation; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or customary indemnification agreements entered into
in the ordinary course of business in connection with obligations that do not
constitute Indebtedness. The amount of any Guarantee at any time shall be deemed
to be an amount equal to the maximum stated or determinable amount of the
primary obligation in respect of which such Guarantee is incurred, unless the
terms of such Guarantee expressly provide that the maximum amount for which such
Person may be liable thereunder is a lesser amount (in which case the amount of
such Guarantee shall be deemed to be an amount equal to such lesser amount).
“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B between the Collateral Agent and an
entity that, pursuant to Section 7.05, is required to become a “Subsidiary
Guarantor” hereunder (with such changes as the Collateral Agent shall request,
consistent with the requirements of Section 7.05, or to which the Collateral
Agent shall otherwise consent). “Guaranteed Obligations” means, collectively,
the Revolving Credit Agreement Obligations, the Designated Indebtedness
Obligations and the Hedging Agreement Obligations; provided that “Guaranteed
Obligations” shall exclude any Excluded Swap Obligation. “Hedging Agreement”
means any interest rate protection agreement, foreign currency exchange
protection agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement. 12



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem017.jpg]
“Hedging Agreement Obligations” means, collectively, all obligations of any
Obligor to any Revolving Lender (or any Affiliate thereof) under any Hedging
Agreement that is an interest rate or foreign currency exchange protection
agreement or other interest rate or foreign currency exchange hedging agreement
and has been designated by the Borrower by notice in writing to the Collateral
Agent as being secured by this Agreement, including in each case all margin
payments, termination payments, fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to such Revolving Lender (or any Affiliate thereof)
under such Hedging Agreement, and including all interest and expenses accrued or
incurred subsequent to the commencement of any bankruptcy or insolvency
proceeding with respect to such Obligor, whether or not such interest or
expenses are allowed as a claim in such proceeding; provided that Hedging
Agreement Obligations shall not include any Excluded Swap Obligation. For
purposes hereof, it is understood that any obligations of any Obligor to a
Person arising under a Hedging Agreement entered into at the time such Person
(or an Affiliate thereof) is a “Revolving Lender” party to the Revolving Credit
Agreement shall nevertheless continue to constitute Hedging Agreement
Obligations for purposes hereof, notwithstanding that such Person (or its
Affiliate) may have assigned all of its Revolving Loans and other interests in
the Revolving Credit Agreement and, therefore, at the time a claim is to be made
in respect of such obligations, such Person (or its Affiliate) is no longer a
“Revolving Lender” party to the Revolving Credit Agreement, provided that
neither such Person nor any such Affiliate shall be entitled to the benefits of
this Agreement (and such obligations shall not constitute Hedging Agreement
Obligations hereunder) unless, at or prior to the time it ceased to be a
Revolving Lender hereunder, it shall have notified the Collateral Agent in
writing of the existence of such agreement. Subject to and without limiting the
preceding sentence, any Affiliate of a Revolving Lender that is a party to a
Hedging Agreement shall be included in the term “Revolving Lender” for purposes
of this Agreement solely for purposes of the rights and obligations arising
hereunder in respect of such Hedging Agreement and the Hedging Agreement
Obligations thereunder. The designation of any Hedging Agreement as being
secured by this Agreement in accordance with the first paragraph under this
definition of “Hedging Agreement Obligations” shall not create (or be deemed to
create) in favor of any Secured Party that is a party thereto, except as
expressly provided herein, (i) any rights in connection with the management or
release of any Collateral or of the obligations of any Subsidiary Guarantor
under this Agreement or (ii) any rights to consent to any amendment, waiver, or
other matter under this Agreement or any other Revolving Loan Document.
Notwithstanding anything to the contrary in this Agreement or any other
Revolving Loan Document, as applicable, no provider or holder of any Hedging
Agreement Obligations (other than in its capacity as Revolving Administrative
Agent, Collateral Agent or Revolving Lender to the extent applicable) has any
individual right to enforce this Agreement or bring any remedies with respect to
any Lien on Collateral granted pursuant to the Revolving Loan Documents. By
accepting the benefits of the Collateral, each Secured Party that is a party to
any such arrangement in respect of 13



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem018.jpg]
Hedging Agreements shall be deemed to have appointed the Collateral Agent to
serve as collateral agent and agreed to be bound by the Loan Documents as a
Secured Party thereunder, subject to the limitations set forth in this
paragraph. “Immaterial Subsidiaries” means any Subsidiary of the Borrower
designated by the Borrower as an “Immaterial Subsidiary” under the Revolving
Credit Agreement and pursuant to the procedures specified therein (if the
Administrative Agent and the Collateral Agent are not the same entity, with
notice to the Collateral Agent). “Indebtedness” of any Person means, without
duplication, (a) (i) all obligations of such Person for borrowed money or (ii)
with respect to deposits, loans or advances of any kind that are required to be
accounted for under GAAP as a liability on the financial statements of an
Obligor (other than deposits received in connection with a Portfolio Investment
in the ordinary course of the Obligor’s business (including, but not limited to,
any deposits or advances in connection with expense reimbursement, prepaid
agency fees, other fees, indemnification, work fees, tax distributions or
purchase price adjustments)), (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar debt instruments, (c) all obligations of
such Person under conditional sale or other title retention agreements relating
to property acquired by such Person, (d) all obligations of such Person in
respect of the deferred purchase price of property or services (other than trade
accounts payable and accrued expenses in the ordinary course of business not
past due for more than 90 days after the date on which such trade account
payable was due), (e) all Indebtedness of others secured by any Lien on property
owned or acquired by such Person, whether or not the Indebtedness secured
thereby has been assumed (with the value of such debt being the lower of the
outstanding amount of such debt and the fair market value of the property
subject to such Lien), (f) all Guarantees by such Person of Indebtedness of
others, (g) all Capital Lease Obligations of such Person, (h) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (i) the net amount such Person would
be obligated for under any Hedging Agreement if such Hedging Agreement was
terminated at the time of determination, (j) all obligations, contingent or
otherwise, with respect to Disqualified Equity Interests, and (k) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor (or such Person is not otherwise liable for such Indebtedness).
Notwithstanding the foregoing, “Indebtedness” shall not include (x) purchase
price holdbacks arising in the ordinary course of business in respect of a
portion of the purchase price of an asset or Investment to satisfy unperformed
obligations of the seller of such asset or Investment, (y) a commitment arising
in the ordinary course of business to make a future Portfolio Investment or fund
the delayed draw or unfunded portion of any existing Portfolio Investment or (z)
indebtedness of an Obligor on account of the sale by an Obligor of the first out
tranche of any First Lien Bank Loan that arises solely as an accounting matter
under ASC 860, provided that such indebtedness (i) is non-recourse to the
Borrower and its Subsidiaries and (ii) would not represent a claim against the
Borrower or any of its Subsidiaries in a 14



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem019.jpg]
bankruptcy, insolvency or liquidation proceeding of the Borrower or its
Subsidiaries, in each case in excess of the amount sold or purportedly sold.
“Indorsed” means, with respect to any Certificated Security, that such
Certificated Security has been assigned or transferred to the applicable
transferee pursuant to an effective Indorsement. “ING” means ING Capital LLC.
“Insolvency Law” means, as applicable, (a) the Bankruptcy Code and (b) any other
federal, state, provincial or foreign law for the relief of debtors or affecting
creditors’ rights generally. “Insolvency Proceeding” means: (a) any voluntary
case or proceeding under any Insolvency Law with respect to any Obligor, (b) any
other voluntary proceeding or involuntary or bankruptcy case or proceeding, or
any interim receivership, liquidation or other similar case or proceeding with
respect to any Obligor or with respect to a material portion of its assets, (c)
any liquidation, dissolution, or winding up of any Obligor whether voluntary or
involuntary and whether or not involving any Insolvency Law or (d) any
assignment for the benefit of any creditors or any other marshaling of assets or
liabilities of any Obligor. “Intellectual Property” means, collectively, the
Copyrights, the Copyright Licenses, the Patents, the Patent Licenses, the
Trademarks, the Trademark Licenses, the Trade Secrets, and the Trade Secret
Licenses. “Investment” means, for any Person: (a) Equity Interests, bonds,
notes, debentures or other securities of any other Person (including convertible
securities) or any agreement to acquire any Equity Interests, bonds, notes,
debentures or other securities of any other Person (including any “short sale”
or any sale of any securities at a time when such securities are not owned by
the Person entering into such sale); (b) deposits, advances, loans or other
extensions of credit made to any other Person (including purchases of property
from another Person subject to an understanding or agreement, contingent or
otherwise, to resell such property to such Person); or (c) Hedging Agreements.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the
purchase or call price), except in favor of the issuer thereof (and in the case
of Portfolio Investments that are equity securities, excluding customary
drag-along, tag-along, right of first refusal, restrictions on assignments or
transfers and other similar rights in favor of 15



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem020.jpg]
other equity holders of the same issuer). For the avoidance of doubt, in the
case of Investments that are loans or other debt obligations, customary
restrictions on assignments or transfers thereof on customary and market based
terms pursuant to the underlying documentation relating to such Investment shall
not be deemed to be a “Lien”. “Luxembourg” means the Grand Duchy of Luxembourg.
“Notice of Designation” has the meaning assigned to such term in Section 6.01.
“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York. “NYUCC Control” means “control” as defined in Section 9-104,
9-105, 9- 106 or 9-107 of the NYUCC. “Obligors” has the meaning assigned to such
term in the preamble of this Agreement. “Patent Licenses” means all agreements
providing for the granting of any right in or to Patents (whether such Obligor
is licensee or licensor thereunder) including each agreement referred to in
Annex 2.11 hereto. “Patents” means all United States and foreign patents and
certificates of invention, or similar industrial property rights, and
applications for any of the foregoing, including, but not limited to: (i) each
patent and patent application referred to in Annex 2.11 hereto, (ii) all
reissues, divisions, continuations, continuations-in-part, extensions, renewals,
and reexaminations thereof, (iii) all rights corresponding thereto throughout
the world, (iv) all inventions and improvements described therein, (v) all
rights to sue for past, present and future infringements thereof, and (vi) all
proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages, and proceeds of suit. “Permitted Liens” means those Liens on
the Collateral (other than Collateral included in the Borrowing Base) permitted
by each Debt Document (for the avoidance of doubt in the event of any conflict
or difference among the Debt Documents, the most restrictive provisions that are
in effect (after taking into account any modification, supplement, amendment or
waiver of such provisions) shall apply against the Obligors hereunder). “Person”
means any natural person, corporation, limited liability company, trust, joint
venture, association, company, partnership, Governmental Authority or other
entity. “Pledge Supplement” means a supplement to this Agreement substantially
in the form of Exhibit D. 16



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem021.jpg]
“Pledged Debt” means all indebtedness owed to any Obligor (other than Portfolio
Investments (unless issued by a Subsidiary)), the instruments (if any)
evidencing such indebtedness (including the instruments described on Annex 2.08
hereto) and all interest, cash, instruments and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such indebtedness. “Pledged Equity Interests” means
all Equity Interests (other than Excluded Equity Interests) owned by any Obligor
issued by any Subsidiary of such Obligor (including the Equity Interests
described on Annex 2.07 hereto) and the certificates, if any, representing such
Equity Interests and any interest of such Obligor in the entries on the books of
the issuer of such Equity Interests or on the books of any Securities
Intermediary pertaining to such Equity Interests, and all dividends,
distributions, cash, warrants, rights, options, instruments, securities and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Equity
Interests. “Pledged Interests” means all Pledged Debt and Pledged Equity
Interests. “Portfolio Investment” means any Investment held by the Borrower and
its Subsidiaries in their asset portfolio (and, for the avoidance of doubt,
shall not include any Subsidiary of the Borrower). “Qualified ECP Guarantor”
means, in respect of any Swap Obligation, each Subsidiary Guarantor that has
total assets exceeding $10,000,000 at the time the relevant Guarantee or grant
of the relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under section
1a(18)(A)(v)(II) of the Commodity Exchange Act. “Related Parties” means, with
respect to any specified Person, such Person’s Affiliates and the respective
directors, partners, officers, employees, agents and advisors of such Person and
such Person’s Affiliates. “Required Designated Indebtedness Holders” means, with
respect to each issuance of Designated Indebtedness (if any, or so long as, such
Designated Indebtedness is outstanding (other than contingent, unasserted
indemnification obligations)) by the Borrower (each such issuance, a “Series”),
the meaning given to the term “Required Holders” or “Required Lenders” in the
Debt Documents with respect to such Designated Indebtedness. “Required Revolving
Lenders” has the meaning given to the term “Required Lenders” in the Revolving
Credit Agreement (so long as the obligations under the Revolving Credit
Agreement are outstanding (other than contingent, unasserted indemnification
obligations)). 17



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem022.jpg]
“Required Secured Parties” means, (a) so long as no Trigger Event has occurred
and is continuing, “Required Lenders” under and as defined in the Revolving
Credit Agreement or (b) if a Trigger Event shall have occurred and be
continuing, Secured Parties holding more than 50% of the aggregate outstanding
amount of the sum of the Revolving Credit Agreement Obligations and the
Designated Indebtedness Obligations. “Revolving Administrative Agent” has the
meaning assigned to such term in the preamble of this Agreement. “Revolving
Credit Agreement” means the Senior Secured Revolving Credit Agreement, dated as
of the date hereof, by and among the Borrower, the Revolving Lenders from time
to time party thereto, and the Revolving Administrative Agent. “Revolving Credit
Agreement Obligations” means, collectively, all obligations of the Borrower and
the Subsidiary Guarantors to the Revolving Lenders (including any Revolving
Lender in its capacity as the Issuing Bank) and the Revolving Administrative
Agent under the Revolving Credit Agreement and the other Revolving Loan
Documents, including in each case in respect of the principal of and interest on
the Revolving Loans made thereunder, obligations in respect of Letters of Credit
issued thereunder and all fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to the Revolving Administrative Agent or the Revolving
Lenders or any of them under or in respect of the Revolving Credit Agreement and
the other Revolving Loan Documents, and including all interest and expenses
accrued or incurred subsequent to the commencement of any bankruptcy or
insolvency proceeding with respect to the Borrower, whether or not such interest
or expenses are allowed as a claim in such proceeding; provided that Revolving
Credit Agreement Obligations shall not include any Excluded Swap Obligation.
“Revolving Lender” means any “Lender” (as defined in the Revolving Credit
Agreement) that is from time to time party to the Revolving Credit Agreement.
“Revolving Loans” means the revolving loans made by the Revolving Lenders to the
Borrower pursuant to the Revolving Credit Agreement. “Revolving Loan Documents”
means, collectively, the Revolving Credit Agreement, the Letter of Credit
Documents, any promissory notes delivered pursuant to Section 2.08(f) of the
Revolving Credit Agreement and the Security Documents. “SBIC Subsidiary” means
any Subsidiary of the Borrower designated by the Borrower as an “SBIC
Subsidiary” under the Revolving Credit Agreement and pursuant to the procedures
specified therein (if the Administrative Agent and the Collateral Agent are not
the same entity, with notice to the Collateral Agent). 18



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem023.jpg]
“Secured Obligations” means, collectively, (a) in the case of the Borrower, the
Revolving Credit Agreement Obligations, the Designated Indebtedness Obligations
and the Hedging Agreement Obligations, (b) in the case of the Subsidiary
Guarantors, the obligations of the Subsidiary Guarantors in respect of the
Guaranteed Obligations pursuant to Section 3.01 and the Hedging Agreement
Obligations (if such Subsidiary Guarantor is a primary guarantor) and (c) in the
case of all Obligors, all present and future obligations of the Obligors to the
Secured Parties, or any of them, hereunder or under any other Security Document,
provided that Secured Obligations shall not include any Excluded Swap
Obligation. “Secured Party” means, collectively, the Revolving Lenders
(including those holding Hedging Agreement Obligations and any Revolving Lender
in its capacity as the Issuing Bank), the Revolving Administrative Agent, each
Designated Indebtedness Holder, each Financing Agent and each Person that is not
a Revolving Lender and is owed a Hedging Agreement Obligation of the type
described in, and subject to the conditions set forth in, the second paragraph
of the definition of “Hedging Agreement Obligations”, and the Collateral Agent.
“Security Documents” means, collectively, this Agreement, the Custody Agreement,
the Control Agreement, all Uniform Commercial Code financing statements filed
with respect to the security interests in the Collateral created pursuant hereto
and all other assignments, pledge agreements, security agreements, control
agreements, custodial agreements and other instruments executed and delivered at
any time by any of the Obligors pursuant hereto or otherwise providing or
relating to any collateral security for any of the Secured Obligations. “Series”
has the meaning assigned to such term in the definition of “Required Designated
Indebtedness Holders”. “Structured Subsidiary” means any Subsidiary of the
Borrower designated by the Borrower as a “Structured Subsidiary” under the
Revolving Credit Agreement and pursuant to the procedures specified therein (if
the Administrative Agent and the Collateral Agent are not the same entity, with
notice to the Collateral Agent). “Subsidiary” means, with respect to any Person
(the “parent”) at any date, any corporation, limited liability company,
partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise Controlled by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent. Anything herein to the contrary notwithstanding, the term
“Subsidiary” shall not include any Person that constitutes an Investment held by
any Obligor in the ordinary course of business and that is not, under 19



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem024.jpg]
GAAP, consolidated on the financial statements of the Borrower and its
Subsidiaries. Unless otherwise specified, “Subsidiary” means a Subsidiary of the
Borrower. “Subsidiary Guarantors” has the meaning assigned to such term in the
preamble of this Agreement. “Swap Obligation” means, with respect to any
Subsidiary Guarantor, an obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act. “Termination Date” means (a) with respect
to the Revolving Lenders, the date on which the conditions set forth in the
definition of “Termination Date” in the Revolving Credit Agreement are satisfied
and (b) with respect to any Designated Indebtedness Holders, the date on which
the principal and accrued interest on each such Designated Indebtedness and all
fees and other amounts payable thereunder shall have been paid in full
(excluding, for the avoidance of doubt, any amount in connection with any
contingent, unasserted indemnification obligations). “Trademark Licenses” means
any and all agreements providing for the granting of any right in or to
Trademarks (whether such Obligor is licensee or licensor thereunder) including
each agreement referred to in Annex 2.11 hereto. “Trademarks” means all United
States and foreign trademarks, trade names, corporate names, company names,
business names, fictitious business names, Internet domain names, service marks,
certification marks, collective marks, logos, other source or business
identifiers, designs and general intangibles of a like nature, and all
registrations and applications for any of the foregoing including, but not
limited to: (i) the registrations and applications referred to in Annex 2.11
hereto, (ii) all extensions or renewals of any of the foregoing, (iii) all of
the goodwill of the business connected with the use of and symbolized by the
foregoing, (iv) the right to sue for past, present and future infringement or
dilution of any of the foregoing or for any injury to goodwill, and (v) all
proceeds of the foregoing, including licenses, royalties, income, payments,
claims, damages, and proceeds of suit. “Trade Secret Licenses” means any and all
agreements providing for the granting of any right in or to Trade Secrets
(whether such Obligor is licensee or licensor thereunder) including each
agreement referred to in Annex 2.11 hereto. “Trade Secrets” means all trade
secrets and all other confidential or proprietary information and know-how
whether or not such Trade Secret has been reduced to a writing or other tangible
form, including all documents and things embodying, incorporating, or referring
in any way to such Trade Secret, including but not limited to: (i) the right to
sue for past, present and future misappropriation or other violation of any
Trade Secret, and (ii) all proceeds of the foregoing, including licenses,
royalties, income, payments, claims, damages, and proceeds of suit. 20



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem025.jpg]
“Transparent Subsidiary” means a Subsidiary classified as a partnership or as a
disregarded entity for U.S. federal income tax purposes directly or indirectly
owned by an Obligor that has no material assets other than Equity Interests
(held directly or indirectly through other Transparent Subsidiaries) in one or
more CFCs. “Trigger Event” means any of the following events or conditions: (a)
Acceleration of the Secured Obligations representing 66-2/3% or more of the
aggregate Secured Obligations at the time outstanding; (b) an involuntary
proceeding shall be commenced or an involuntary petition shall be filed seeking
(i) liquidation, reorganization or other relief in respect of any Obligor or its
debts, or of a substantial part of its assets, under any Federal or state
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Obligor or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for a period of sixty (60) or more days or an order or decree
approving or ordering any of the foregoing shall be entered; or (c) any Obligor
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal or state
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (b) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for any Obligor or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any corporate or
other action for the purpose of effecting any of the foregoing. “United States”
means the United States of America. “U.S. Government Securities” means
securities that are direct obligations of, and obligations the timely payment of
principal and interest on which is fully guaranteed by, the United States or any
agency or instrumentality of the United States and the obligations of which are
backed by the full faith and credit of the United States and in the form of
conventional bills, bonds and notes. 1.03 Terms Generally. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be 21



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem026.jpg]
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or therein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to any restrictions on
such successors and assigns set forth herein or therein), (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Sections, Exhibits and Annexes
shall be construed to refer to Sections of, and Exhibits and Annexes to, this
Agreement and (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
Capitalized terms used herein, unless otherwise defined herein, shall have the
meanings ascribed thereto in the Revolving Credit Agreement. Section 2.
Representations and Warranties. Each Obligor represents and warrants to the
Secured Parties that: 2.01 Organization. Such Obligor is duly organized or
incorporated, validly existing and in good standing under the laws of the
jurisdiction of its organization or incorporation. 2.02 Authorization;
Enforceability. The execution, delivery and performance of this Agreement, and
the granting of the Liens contemplated hereunder, are within such Obligor’s
corporate or other powers and have been duly authorized by all necessary
corporate and, if required, by all necessary stockholder action, and the Board
of Directors of such Obligor has approved the transactions contemplated in this
Agreement. This Agreement has been duly executed and delivered by such Obligor
and constitutes a legal, valid and binding obligation of such Obligor,
enforceable in accordance with its terms, except as such enforceability may be
limited by (a) bankruptcy, insolvency, reorganization, moratorium or similar
laws of general applicability affecting the enforcement of creditors’ rights and
(b) the application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). 2.03
Governmental Approvals; No Conflicts. The execution, delivery and performance of
this Agreement, and the granting of the Liens contemplated hereunder, (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been or will
be obtained or made and are in full force and effect and (ii) filings and
recordings in respect of the Liens created pursuant hereto or the other Security
Documents, (b) will not violate any applicable law or regulation or the charter,
by-laws or other organizational documents of any Obligor or any order of any
Governmental Authority (including the Investment Company Act of 1940, as amended
from time to time, and the rules, regulations and orders issued by the SEC
thereunder), (c) will not violate or result in a default in any material respect
under any indenture, agreement or other instrument 22



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem027.jpg]
binding upon any Obligor or its assets, or give rise to a right thereunder to
require any payment to be made by any such Person, and (d) except for the Liens
created pursuant hereto or the other Security Documents, will not result in the
creation or imposition of any Lien on any asset of any Obligor. 2.04 Title. Such
Obligor is the sole beneficial owner of the Collateral in which a security
interest is purported to be granted by such Obligor hereunder and no Lien exists
upon such Collateral other than (a) the security interest created or provided
for herein or the other Security Documents, which security interest constitutes
a valid first and prior perfected Lien, subject to Eligible Liens on the
Collateral included in the Borrowing Base and subject to Permitted Liens on all
other Collateral and (b) other Liens not prohibited by the provisions of any
Debt Document. 2.05 Names, Etc. The full and correct legal name, type of
organization, jurisdiction of organization, organizational ID number (if
applicable) and place of business (or, if more than one, chief executive office)
of each Obligor as of the Effective Date are correctly set forth in Annex 2.05
(and of each additional Obligor as of the date of the Guarantee Assumption
Agreement referred to below are set forth in the supplement to Annex 2.05 in
Appendix A to the Guarantee Assumption Agreement executed and delivered by such
Obligor pursuant to Section 7.05). 2.06 Changes in Circumstances. No Obligor has
(a) within the period of four months prior to the date hereof (or, in the case
of any Subsidiary Guarantor, within the period of four months prior to the date
it becomes a party hereto pursuant to a Guarantee Assumption Agreement), changed
its location (as defined in Section 9-307 of the NYUCC), (b) as of the date
hereof (or, with respect to any Subsidiary Guarantor, as of the date it becomes
a party hereto pursuant to a Guarantee Assumption Agreement), changed its name
or (c) as of the date hereof (or, with respect to any Subsidiary Guarantor, as
of the date it becomes a party hereto pursuant to a Guarantee Assumption
Agreement), become a “new debtor” (as defined in Section 9-102(a)(56) of the
NYUCC) with respect to a currently effective security agreement previously
entered into by any other Person and binding upon such Obligor, in each case
except as notified in writing to the Collateral Agent prior to the date hereof
(or, in the case of any Subsidiary Guarantor, prior to the date it becomes a
party hereto pursuant to a Guarantee Assumption Agreement). 2.07 Pledged Equity
Interests. (i) Annex 2.07 sets forth a complete and correct list of all Pledged
Equity Interests owned by any Obligor as of the Effective Date (or owned by a
Subsidiary Guarantor on the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement) and on the Effective Date or the date thereof
such Pledged Equity Interests constitute the percentage of issued and
outstanding shares of stock, percentage of membership interests, percentage of
partnership interests or percentage of beneficial interest of the respective
issuers thereof indicated on Annex 2.07; (ii) on the Effective Date or the date
thereof, the Obligors listed on Annex 2.07 are the record and beneficial owners
of the Pledged Equity Interests free of all Liens, rights or claims of other
Persons and there are no outstanding warrants, options or other rights 23



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem028.jpg]
to purchase, or shareholder, voting trust or similar agreements outstanding with
respect to, or property that is convertible into, or that requires the issuance
or sale of, any Pledged Equity Interests; and (iii) no consent of any Person
including any other general or limited partner, any other member of a limited
liability company, any other shareholder or any other trust beneficiary is
necessary in connection with the creation, perfection or first priority (subject
to Eligible Liens on the Collateral included in the Borrowing Base and subject
to Permitted Liens on all other Collateral) status of the security interest of
the Collateral Agent in any Pledged Equity Interests or the exercise by the
Collateral Agent of the voting or other rights provided for in this Agreement or
the exercise of remedies in respect thereof. 2.08 Promissory Notes. Annex 2.08
sets forth a complete and correct list of all Promissory Notes (other than any
previously Delivered to the Custodian or held in a Securities Account referred
to in Annex 2.09) held by any Obligor on the Effective Date (or held by a
Subsidiary Guarantor on the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement) that are either included in the Borrowing Base
or have an aggregate unpaid principal amount in excess of $75,000. 2.09 Deposit
Accounts and Securities Accounts. Annex 2.09 sets forth a complete and correct
list of all Deposit Accounts, Securities Accounts and Commodity Accounts of the
Obligors on the Effective Date (and of any Subsidiary Guarantor on the date it
becomes a party hereto pursuant to a Guarantee Assumption Agreement), except for
any Deposit Account specially and exclusively used for payroll, payroll taxes
and other employee wage and benefit payments. 2.10 Commercial Tort Claims. Annex
2.10 sets forth a complete and correct list of all Commercial Tort Claims of the
Obligors on the Effective Date (and of any Subsidiary Guarantor on the date it
becomes a party hereto pursuant to a Guarantee Assumption Agreement). 2.11
Intellectual Property and Licenses. (a) Annex 2.11 sets forth a true and
complete list on the Effective Date (or on the date a Subsidiary Guarantor
becomes a party hereto pursuant to a Guarantee Assumption Agreement) of (i) all
United States, state and foreign registrations of and applications for Patents,
Trademarks, and Copyrights owned by each Obligor and (ii) all Patent Licenses,
Trademark Licenses, Trade Secret Licenses and Copyright Licenses material to the
business of such Obligor; (b) on the Effective Date or the date thereof, each
Obligor is the sole and exclusive owner of the entire right, title, and interest
in and to all Intellectual Property listed on Annex 2.11, and to each Obligor’s
knowledge, owns or has as of the Effective Date or the date thereof the valid
right to use all other Intellectual Property used in or necessary to conduct its
business free and clear of all Liens, claims, encumbrances and licenses, except
for Permitted Liens and the licenses set forth on Annex 2.11; 24



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem029.jpg]
(c) to each Obligor’s knowledge, on the Effective Date or the date thereof, all
Intellectual Property owned by the Obligors is subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and on the Effective
Date or the date thereof each Obligor has performed all acts and has paid all
renewal, maintenance, and other fees and taxes required to maintain each and
every registration and application of Copyrights, Patents and Trademarks in full
force and effect; (d) to each Obligor’s knowledge, on the Effective Date or the
date thereof, all Intellectual Property owned by or exclusively licensed to the
Obligors is valid and enforceable; on the Effective Date or the date thereof, no
holding, decision, or judgment has been rendered against any Obligor in any
action or proceeding before any court or administrative authority challenging
the validity of, any Obligor’s right to register, or any Obligor’s rights to own
or use, any Intellectual Property and no such action or proceeding is pending
or, to each Obligor’s knowledge, threatened; (e) on the Effective Date or the
date thereof, all registrations and applications for Copyrights, Patents and
Trademarks owned by the Obligors are standing in the name of an Obligor, and
none of the Trademarks, Patents, Copyrights or Trade Secrets owned by the
Obligors has been licensed by any Obligor to any Affiliate or third party,
except as disclosed in Annex 2.11; (f) on the Effective Date or the date
thereof, each Obligor has been using appropriate statutory notice of
registration in connection with its use of registered Trademarks, proper marking
practices in connection with the use of Patents, and appropriate notice of
copyright in connection with the publication of Copyrights, in each case if
material to the business of such Obligor; (g) as of the Effective Date or the
date thereof, each Obligor uses adequate standards of quality in the
manufacture, distribution, and sale of all products sold and in the provision of
all services rendered under or in connection with all Trademarks owned by or
licensed to such Obligor and has taken all action reasonably necessary to ensure
that all licensees of such Trademarks use such adequate standards of quality;
(h) to each Obligor’s knowledge, as of the Effective Date or the date thereof,
the conduct of each Obligor’s business does not infringe upon or otherwise
misappropriate or violate any trademark, patent, copyright, trade secret or
other intellectual property right owned or controlled by a third party; and no
claim has been made, in writing or, to such Obligor’s knowledge, threatened,
that the use of any Intellectual Property owned or used by any Obligor (or any
of its respective licensees) or the conduct of any Obligor’s business infringes,
misappropriates, or violates the asserted rights of any third party; (i) to each
Obligor’s knowledge, as of the Effective Date or the date thereof, no third
party is infringing upon or otherwise violating any rights in any 25



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem030.jpg]
Intellectual Property owned or used by such Obligor, or any of its respective
licensees; (j) as of the Effective Date or the date thereof, no settlement or
consents, covenants not to sue, nonassertion assurances, or releases have been
entered into by any Obligor or to which any Obligor is bound that adversely
affect any Obligor’s rights to own or use any Intellectual Property; and (k) as
of the Effective Date or the date thereof, no Obligor has made a previous
assignment, sale, transfer or agreement constituting a present or future
assignment, sale, transfer or agreement of any Intellectual Property that has
not been terminated or released, and there is no effective financing statement
or other document or instrument now executed, or on file or recorded in any
public office, granting a security interest in or otherwise encumbering any part
of the Intellectual Property, other than in favor of the Collateral Agent.
Section 3. Guarantee. 3.01 The Guarantee. The Subsidiary Guarantors hereby
jointly and severally guarantee to the Collateral Agent for the benefit of each
of the Secured Parties and their respective successors and assigns the prompt
payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the Guaranteed Obligations. The Subsidiary Guarantors hereby
further jointly and severally agree that if the Borrower shall fail to pay in
full when due (whether at stated or extended maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Subsidiary Guarantors will
jointly and severally pay the same without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, by acceleration or otherwise) in accordance with the terms
of such extension or renewal. 3.02 Obligations Unconditional. The obligations of
the Subsidiary Guarantors under Section 3.01 are irrevocable, absolute and
unconditional, joint and several, irrespective of the value, genuineness,
validity, regularity or enforceability of the obligations of the Borrower under
this Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein, or any substitution, release or exchange of any
other guarantee of or security for any of the Guaranteed Obligations, and, to
the fullest extent permitted by applicable law, irrespective of any other
circumstance whatsoever that might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than the satisfaction in
full of the Guaranteed Obligations (other than contingent, unasserted
indemnification obligations)), it being the intent of this Section 3 that the
obligations of the Subsidiary Guarantors hereunder shall be absolute and
unconditional under any and all circumstances. Without limiting the generality
of the foregoing, it is agreed that the occurrence of any one or more of the
following shall not alter or impair the liability of the Subsidiary Guarantors
hereunder, which shall remain absolute and unconditional as described above: 26



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem031.jpg]
(a) at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived; (b) any of the acts mentioned in any of the provisions of this
Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein shall be done or omitted; (c) the maturity of any
of the Guaranteed Obligations shall be accelerated, or any of the Guaranteed
Obligations shall be modified, supplemented or amended in any respect, or any
right under this Agreement, the other Debt Documents or any other agreement or
instrument referred to herein or therein shall be waived or any other guarantee
of any of the Guaranteed Obligations or any security therefor shall be released
or exchanged in whole or in part or otherwise dealt with; or (d) any Lien or
security interest granted to, or in favor of, any Secured Party as security for
any of the Guaranteed Obligations shall fail to be perfected. The Subsidiary
Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and all notices whatsoever (except as expressly required by this
Agreement or any other Debt Document), and any requirement that any Secured
Party exhaust any right, power or remedy or proceed against the Borrower under
this Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations. 3.03
Reinstatement. The obligations of the Subsidiary Guarantors under this Section 3
shall be automatically reinstated if and to the extent that for any reason any
payment by or on behalf of the Borrower in respect of the Guaranteed Obligations
is rescinded or must be otherwise restored by any holder of any of the
Guaranteed Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Subsidiary Guarantors jointly and severally
agree that they will indemnify the Secured Parties on demand for all reasonable
and documented out-of-pocket costs and expenses (including reasonable and
documented fees and other charges of counsel (but excluding the allocated costs
of internal counsel)) incurred by the Secured Parties in connection with such
rescission or restoration, including any such costs and expenses incurred in
defending against any claim alleging that such payment constituted a preference,
fraudulent transfer or similar payment under any bankruptcy, insolvency or
similar law. 3.04 Subrogation. The Subsidiary Guarantors hereby jointly and
severally agree that until the payment and satisfaction in full in cash of all
Guaranteed Obligations (other than contingent, unasserted indemnification
obligations), and the expiration and termination of all letters of credit or
commitments to extend credit under all Debt Documents, they shall not exercise
any right or remedy arising by reason of any 27



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem032.jpg]
performance by them of their guarantee in Section 3.01, whether by subrogation
or otherwise, against the Borrower or any other guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.
3.05 Remedies. The Subsidiary Guarantors jointly and severally agree that, as
between the Subsidiary Guarantors and the Secured Parties, a Guaranteed
Obligation may be declared to be forthwith due and payable as provided in the
respective Debt Document therefor including, in the case of the Revolving Credit
Agreement, the provisions specifying the existence of an event of default (and
shall be deemed to have become automatically due and payable in the
circumstances provided therein including, in the case of the Revolving Credit
Agreement, such provisions) for purposes of Section 3.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the Borrower
or any Subsidiary Guarantors and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of Section
3.01. 3.06 Continuing Guarantee. The guarantee in this Section 3 is a continuing
guarantee of payment (and not of collection), and shall apply to all Guaranteed
Obligations whenever arising. 3.07 Instrument for the Payment of Money. Each
Subsidiary Guarantor hereby acknowledges that the guarantee in this Section 3
constitutes an instrument for the payment of money, and consents and agrees that
any Secured Party, at its sole option, in the event of a dispute by such
Subsidiary Guarantor in the payment of any moneys due hereunder, shall (to the
extent permitted under applicable law) have the right to bring motion action
under New York CPLR Section 3213. 3.08 Rights of Contribution. The Obligors
hereby agree, as between themselves, that if any Subsidiary Guarantor shall
become an Excess Funding Guarantor (as defined below) by reason of the payment
by such Subsidiary Guarantor of any Guaranteed Obligations, then each other
Subsidiary Guarantor shall, on demand of such Excess Funding Guarantor (but
subject to the next sentence), pay to such Excess Funding Guarantor an amount
equal to such Subsidiary Guarantor’s Pro Rata Share (as defined below and
determined, for this purpose, without reference to the properties, debts and
liabilities of such Excess Funding Guarantor) of the Excess Payment (as defined
below) in respect of such Guaranteed Obligations. The payment obligation of a
Subsidiary Guarantor to any Excess Funding Guarantor under this Section 3.08
shall be subordinate and subject in right of payment to the prior payment in
full of the obligations of such Subsidiary Guarantor under the other provisions
of this Section 3 and such Excess Funding Guarantor shall not exercise any right
or remedy with respect to such excess until payment and satisfaction in full of
all of such obligations. For purposes of this Section 3.08, (i) “Excess Funding
Guarantor” means, in respect of any Guaranteed Obligations, a Subsidiary
Guarantor that has paid an amount in excess of its Pro Rata Share of such
Guaranteed Obligations, (ii) “Excess Payment” 28



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem033.jpg]
means, in respect of any Guaranteed Obligations, the amount paid by an Excess
Funding Guarantor in excess of its Pro Rata Share of such Guaranteed Obligations
and (iii) “Pro Rata Share” means, for any Subsidiary Guarantor, the ratio
(expressed as a percentage) of (x) the amount by which the aggregate fair
saleable value of all properties of such Subsidiary Guarantor (excluding any
shares of stock or other equity interest of any other Subsidiary Guarantor)
exceeds the amount of all the debts and liabilities of such Subsidiary Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Subsidiary Guarantor hereunder and any
obligations of any other Subsidiary Guarantor that have been Guaranteed by such
Subsidiary Guarantor) to (y) the amount by which the aggregate fair saleable
value of all properties of the Borrower and all of the Subsidiary Guarantors
exceeds the amount of all the debts and liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities, but excluding the
obligations of the Obligors hereunder) of the Borrower and all of the Subsidiary
Guarantors, determined (A) with respect to any Subsidiary Guarantor that is a
party hereto on the date hereof, as of the date hereof, and (B) with respect to
any other Subsidiary Guarantor, as of the date such Subsidiary Guarantor becomes
a Subsidiary Guarantor hereunder. 3.09 General Limitation on Guarantee
Obligations. In any action or proceeding involving any state corporate or other
law, or any Federal or state bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations of any
Subsidiary Guarantor under Section 3.01 would otherwise, taking into account the
provisions of Section 3.08, be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 3.01, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by such Subsidiary Guarantor, any Secured Party or
any other Person, be automatically limited and reduced to the highest amount
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding. 3.10 Indemnity by
Borrower. In addition to all such rights of indemnity and subrogation as the
Subsidiary Guarantors may have under applicable law (but subject to Section
3.04), the Borrower agrees that (a) in the event a payment shall be made by any
Subsidiary Guarantor under this Agreement, the Borrower shall indemnify such
Subsidiary Guarantor for the full amount of such payment and such Subsidiary
Guarantor shall be subrogated to the rights of the Person to whom such payment
shall have been made to the extent of such payment and (b) in the event any
assets of any Subsidiary Guarantor shall be sold pursuant to this Agreement or
any other Security Document to satisfy in whole or in part the Guaranteed
Obligations, the Borrower shall indemnify such Subsidiary Guarantor in an amount
equal to the greater of the book value or the fair market value of the assets so
sold. 3.11 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Obligor to honor
all of its obligations under the guarantee contained in this Section 3 in
respect of Swap 29



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem034.jpg]
Obligations (provided, however that each Qualified ECP Guarantor shall only be
liable under this Section 3.11 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 3.11, or
otherwise under the guarantee contained in this Section 3, as it relates to such
other Obligor, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section 3.11 shall remain in full force and
effect until payment in full of all the Secured Obligations (other than in
respect of indemnities and contingent Obligations not then due and payable).
Each Qualified ECP Guarantor intends that this Section 3.11 constitute, and this
Section 3.11 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Obligor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act. Section 4. Collateral. As
collateral security for the payment in full when due (whether at stated
maturity, by acceleration or otherwise), of its Secured Obligations, each
Obligor hereby pledges and grants to the Collateral Agent for the benefit of the
Secured Parties as hereinafter provided a security interest in all of such
Obligor’s right, title and interest in, to and under all of such Obligor’s
personal property and assets, including the following, in each case whether
tangible or intangible, wherever located, and whether now owned by such Obligor
or hereafter acquired and whether now existing or hereafter coming into
existence (all of the property described in this Section 4, other than the
property excluded pursuant to the proviso to this Section 4, being collectively
referred to herein as “Collateral”): (a) all Accounts, all Chattel Paper, all
Deposit Accounts, all Documents, all General Intangibles (including all
Intellectual Property), all Instruments (including all Promissory Notes), all
Portfolio Investments, all Pledged Debt, all Pledged Equity Interests, all
Investment Property not covered by the foregoing (including all Securities, all
Securities Accounts and all Security Entitlements with respect thereto and
Financial Assets carried therein, all Commodity Accounts and Commodity
Contracts, and, for the avoidance of doubt, all of such Obligor’s interest in
the limited liability company or membership interests of each Subsidiary owned
by such Obligor, all of such Obligor’s right to participate in the management of
the business and affairs of each such issuer or otherwise control each such
Subsidiary, and all of such Obligor’s rights as a member of each such
Subsidiary), all letters of credit and Letter-of-Credit Rights, all Money and
all Goods (including Inventory and Equipment), and all Commercial Tort Claims;
(b) to the extent related to any Collateral, all Supporting Obligations; (c) to
the extent related to any Collateral, all books, correspondence, credit files,
records, invoices and other papers (including all tapes, cards, computer runs
and other papers and documents in the possession or under the control of such
Obligor or any computer bureau or service company from time to time acting for
such Obligor); and 30



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem035.jpg]
(d) all Proceeds of any of the foregoing Collateral. PROVIDED, HOWEVER, that in
no event shall the security interest granted under this Section 4 attach to (and
there shall be excluded from the definition of “Collateral”) (A) any contract,
property rights, obligation, instrument or agreement to which an Obligor is a
party (or to any of its rights or interests thereunder) if the grant of such
security interest would constitute or result in either (i) the abandonment,
invalidation or unenforceability of any right, title or interest of such Obligor
therein or (ii) a breach or termination pursuant to the terms of, or a default
under, any such contract, property rights, obligation, instrument or agreement
(other than to the extent that any such terms would be rendered ineffective by
Section 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code as in effect
in the relevant jurisdiction), or (B) any Excluded Assets, and notwithstanding
anything to the contrary provided in this Agreement, the term “Collateral” shall
not include, and the Obligors shall not be deemed to have granted a security
interest in, any Excluded Assets. Section 5. Certain Agreements Among Secured
Parties. Neither the Borrower nor any of its Subsidiaries shall have any rights
under this Section 5 and no Secured Party shall have any obligations to the
Borrower or any of its Subsidiaries under this Section 5. 5.01 Priorities;
Additional Collateral. (a) Pari Passu Status of Obligations. Each Secured Party
by acceptance of the benefits of this Agreement and the other Security Documents
agrees that their respective interests in the Security Documents and the
Collateral shall rank pari passu and that the Secured Obligations shall be
equally and ratably secured by the Security Documents subject to the terms
hereof and the priority of payment established in Section 8.06. (b) Sharing of
Guaranties and Liens. Each Secured Party by acceptance of the benefits of this
Agreement and the other Security Documents agrees that (i) such Secured Party
will not accept from any Subsidiary of the Borrower any guarantee of any of the
Guaranteed Obligations unless such guarantor simultaneously guarantees the
payment of all of the Guaranteed Obligations owed to all Secured Parties, and
(ii) such Secured Party will not hold, take, accept or obtain any Lien upon any
assets of any Obligor or any Subsidiary of the Borrower to secure the payment
and performance of the Secured Obligations except and to the extent that such
Lien is in favor of the Collateral Agent pursuant to this Agreement or another
Security Document to which the Collateral Agent is a party for the benefit of
all of the Secured Parties as provided herein. Anything in this Section 5, or
any other provision of this Agreement, to the contrary notwithstanding, this
Agreement shall be inapplicable to any debtor-in- possession financing that may
be provided by any Secured Party to the Borrower or any of its Subsidiaries in
any Federal or state bankruptcy or insolvency proceeding, and no 31



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem036.jpg]
consent or approval of any other Secured Party shall be required as a condition
to the provision by any Secured Party of any such financing, and no other
Secured Party shall be entitled to share in any Lien upon any Collateral granted
to any Secured Party to secure repayment of such debtor-in-possession financing;
provided, that no Secured Party shall be barred from objecting to any such
financing on the basis of adequate protection or any other grounds. 5.02
Turnover of Collateral. If a Secured Party acquires custody, control or
possession of any Collateral or the Proceeds therefrom, other than pursuant to
the terms of this Agreement or on account of any payment that is not expressly
prohibited hereby, such Secured Party shall promptly (but in any event within
five (5) Business Days) cause such Collateral or Proceeds to be Delivered in
accordance with the provisions of this Agreement. Until such time as such
Secured Party shall have complied with the provisions of the immediately
preceding sentence, such Secured Party shall be deemed to hold such Collateral
and Proceeds in trust for the benefit of the Collateral Agent. 5.03 Cooperation
of Secured Parties. Each Secured Party will cooperate with the Collateral Agent
and with each other Secured Party in the enforcement of the Liens upon the
Collateral and otherwise in order to accomplish the purposes of this Agreement
and the Security Documents. 5.04 Limitation upon Certain Independent Actions by
Secured Parties. No Secured Party shall have any right to institute any action
or proceeding to enforce any term or provision of the Security Documents or to
enforce any of its rights in respect of the Collateral or to exercise any other
remedy pursuant to the Security Documents or at law or in equity, for the
purpose of realizing on the Collateral, or by reason of jeopardy of any
Collateral, or for the execution of any trust or power hereunder (collectively,
the “Specified Actions”), unless the Required Secured Parties have delivered
written instructions to the Collateral Agent and the Collateral Agent shall have
failed to act in accordance with such instructions within thirty (30) days
thereafter. In such case but not otherwise, the Required Secured Parties may
appoint one Person to act on behalf of the Secured Parties solely to take any of
the Specified Actions (the “Appointed Party”), and, upon the acceptance of its
appointment as Appointed Party, the Appointed Party shall be entitled to
commence proceedings in any court of competent jurisdiction or to take any other
Specified Actions as the Collateral Agent might have taken pursuant to this
Agreement or the Security Documents (in accordance with the directions of the
Required Secured Parties). All parties hereto hereby acknowledge and agree that
should the Appointed Party act in accordance with this provision, the Appointed
Party shall be delegated the authority to take such Specified Actions (without
any further action necessary on the part of any Person), and that such Appointed
Party will have all the rights, remedies, benefits and powers as are granted to
the Collateral Agent pursuant hereto or pursuant to any Security Documents with
respect to such Specified Actions, in each case, to the extent permitted by
applicable law; provided, that, notwithstanding anything to the contrary herein
or in any other Revolving Loan Document, in no event shall the Collateral Agent
be liable to any Person or be responsible for any loss, claim, 32



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem037.jpg]
damage, liability and/or expense arising out of, related to, in connection with,
or as a result of any actions taken by such Appointed Party and in no event
shall this provision limit any of the rights, powers, privileges, remedies or
benefits of the Collateral Agent under the Revolving Loan Documents in any
respect. 5.05 No Challenges. In no event shall any Secured Party take any action
to challenge, contest or dispute the validity, extent, enforceability, or
priority of the Collateral Agent’s Liens hereunder or under any other Security
Document with respect to any of the Collateral, or that would have the effect of
invalidating any such Lien or support any Person who takes any such action. Each
of the Secured Parties agrees that it will not take any action to challenge,
contest or dispute the validity, enforceability or secured status of any other
Secured Party’s claims against any Obligor (other than any such claim resulting
from a breach of this Agreement by a Secured Party, or any challenge, contest or
dispute alleging arithmetical error in the determination of a claim), or that
would have the effect of invalidating any such claim, or support any Person who
takes any such action. 5.06 Rights of Secured Parties as to Secured Obligations.
Notwithstanding any other provision of this Agreement, the right of each Secured
Party to receive payment of the Secured Obligations held by such Secured Party
when due (whether at the stated maturity thereof, by acceleration or otherwise),
as expressed in any instrument evidencing or agreement governing such Secured
Obligations, or to institute suit for the enforcement of such payment on or
after such due date, and the obligation of the Obligors to pay their respective
Secured Obligations when due, shall not be impaired or affected without the
consent of such Secured Party as required in accordance with the Debt Documents
to which such Secured Party is a party or its Secured Obligations are bound;
provided that, notwithstanding the foregoing, each Secured Party agrees that it
will not attempt to exercise remedies with respect to any Collateral except as
provided in this Agreement or, in the case of the Revolving Administrative
Agent, law. 5.07 General Application. This Section 5 shall be applicable both
before and after the institution of any Insolvency Proceeding involving
Borrowers or any other Obligor, including without limitation, the filing of any
petition by or against any Borrower or any other Obligor under the Bankruptcy
Code, or any other Insolvency Law, and all converted or succeeding cases in
respect thereof, and all references herein to any Borrower or any other Obligor
shall be deemed to apply to the trustee for such Borrower or such other Obligor
and such Borrower or such other Obligor as debtor-in-possession. The relative
rights of the Secured Parties in or to any distributions from or in respect of
any Collateral or proceeds of Collateral shall continue after the institution of
any Insolvency Proceeding involving any Borrower or any other Obligor on the
same basis as prior to the date of such institution. This Section 5 is a
“subordination agreement” under section 510(a) of the Bankruptcy Code and shall
be enforceable in any Insolvency Proceeding. Notwithstanding anything to the
contrary contained herein, the Secured Parties agree that they will not propose,
support or vote in favor of any plan of 33



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem038.jpg]
reorganization or similar dispositive restructuring plan in connection with an
Insolvency Proceeding unless more than two-thirds in amount of allowed claims
held by the Secured Parties holding Revolving Credit Agreement Obligations agree
to vote for any such plan. Section 6. Designation of Designated Indebtedness;
Recordkeeping, Etc. 6.01 Designation of Other Secured Indebtedness. The Borrower
may at any time designate as “Designated Indebtedness” hereunder any other
Indebtedness intended by the Borrower to be secured by the Collateral, provided
that such Designated Indebtedness satisfies at the time of incurrence thereof
the terms and conditions of the definition of “Secured Longer-Term Indebtedness”
in the Revolving Credit Agreement, Section 6.01(b)(ii) of the Revolving Credit
Agreement and the other provisions of the Revolving Credit Agreement (as long as
the Revolving Credit Agreement Obligations are outstanding (other than any
contingent, unasserted indemnification obligations)), such designation to be
effected by delivery to the Collateral Agent of a notice substantially in the
form of Exhibit A or in such other form as is approved by the Collateral Agent
(a “Notice of Designation”), which notice shall identify such Indebtedness,
provide that such Indebtedness be designated as “Designated Indebtedness”
hereunder and be accompanied by a certificate of a Financial Officer of the
Borrower delivered to the Revolving Administrative Agent, each Financing Agent
(if any), each Designated Indebtedness Holder party hereto and the Collateral
Agent: (a) certifying that such Indebtedness satisfies the conditions of this
Section 6.01, and that after giving effect to such designation and the
incurrence of such Designated Indebtedness, no Default, Event of Default or
Trigger Event shall have occurred and be continuing and that both immediately
before and immediately after giving effect to such designation and the
incurrence of such Designated Indebtedness, the Borrower is in compliance with
Section 6.01(b)(ii) of the Revolving Credit Agreement and the other provisions
of the Revolving Credit Agreement (as long as the Revolving Credit Agreement
Obligations are outstanding (other than any contingent, unasserted
indemnification obligations)); (b) attaching (and certifying as true and
complete) copies of the material Designated Indebtedness Documents for such
Designated Indebtedness (including all schedules and exhibits, and all
amendments or supplements, thereto); and (c) identifying the Financing Agent, if
any, for such Designated Indebtedness (or, if there is no Financing Agent for
such Designated Indebtedness, identifying each holder of such Designated
Indebtedness). No such designation shall be effective unless and until the
Borrower and such Financing Agent (or, if there is no Financing Agent, each such
Designated Indebtedness Holder) shall have executed and delivered to the
Collateral Agent (x) a joinder substantially in the form attached hereto as
Exhibit E or (y) an agreement in form and substance reasonably satisfactory to
the Collateral Agent, appropriately completed 34



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem039.jpg]
and duly executed and delivered by each party thereto, pursuant to which such
Financing Agent (or, if there is no Financing Agent, each such Designated
Indebtedness Holder) shall have become a party hereto and assumed the
obligations of a Financing Agent (or Designated Indebtedness Holder) hereunder,
as applicable. 6.02 Recordkeeping. The Collateral Agent will maintain books and
records necessary to enable it to determine at any time all transactions under
this Agreement which have occurred on or prior to such time. Each Obligor agrees
that such books and records maintained in good faith by the Collateral Agent
shall be conclusive as to the matters contained therein absent manifest error.
Each Obligor shall have the right to inspect such books and records at any time
upon reasonable prior notice. In the event of any conflict between the books and
records maintained by any Secured Party and the books and records of the
Collateral Agent in respect of such matters, the books and records of the
Collateral Agent shall control in the absence of manifest error. Section 7.
Covenants of the Obligors. In furtherance of the grant of the security interest
pursuant to Section 4, each Obligor hereby agrees with the Collateral Agent for
the benefit of the Secured Parties as follows: 7.01 Delivery and Other
Perfection. (a) With respect to any Portfolio Investment or other Collateral as
to which physical possession by the Collateral Agent, the Custodian is required
in order for such Portfolio Investment or Collateral to have been “Delivered”,
such Obligor shall take such actions as shall be necessary to effect Delivery
thereof on or prior to the Effective Date and within twenty (20) days after the
acquisition thereof by an Obligor with respect to any such Portfolio Investment
or Collateral acquired after the Effective Date. As to all other Collateral,
such Obligor shall cause the same to be Delivered within five (5) Business Days
of the acquisition thereof, provided that Delivery shall not be required with
respect to (1) accounts of the type described in clauses (A) – (F) of Section
7.06 to the extent set forth therein, and (2) immaterial assets so long as (x)
such assets are not included in the Borrowing Base, (y) the Collateral Agent has
a perfected first priority lien (subject to Permitted Liens) on such assets and
no other Person exercises NYUCC Control over such assets and such assets have
not been otherwise “Delivered” to any other Person, and (z) the aggregate value
of all such assets collectively described in this Section 7.01(a)(2) does not at
any time exceed $500,000; and provided further that the proviso in clause (h) of
the definition of “Delivery” does not apply to any participation in a loan held
by an Obligor pursuant only to a customary participation agreement (it being
understood that under no circumstances will participations in a loan be included
as an Eligible Portfolio Investment whether or not such clause (h) has been
complied with). In addition, and without limiting the generality of the
foregoing (but subject to the limitations therein), each Obligor shall promptly
from time to time give, execute, deliver, file, record, authorize or obtain all
such financing statements, continuation statements, notices, instruments,
documents, account control agreements or any other agreements or consents or
other papers as may be necessary or as may be reasonably requested by the
Collateral Agent to create, preserve, perfect, maintain the perfection of or
validate the security interest granted pursuant hereto or to 35



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem040.jpg]
enable the Collateral Agent to exercise and enforce its rights hereunder with
respect to such security interest, and without limiting the foregoing, shall:
(i) keep full and accurate books and records relating to the Collateral in all
material respects and (to the extent reasonably necessary to create, perfect or
maintain the priority of any liens granted to the Collateral Agent in such
Collateral pursuant hereto) stamp or otherwise mark such books and records in
such a manner as the Collateral Agent may reasonably require in order to reflect
the security interests granted to the Collateral Agent in such Collateral
pursuant hereto; (ii) permit representatives of the Collateral Agent, upon
reasonable prior notice, at the sole expense of the Borrower, at reasonable
times during normal business hours, and in each case to the extent such
information can be provided or discussed without violation of law, rule or
regulation (it being understood that the Obligors will use their commercially
reasonable efforts to be able to provide such information not in violation of
law, rule or regulation), to examine and make extracts from its books and
records pertaining to the Collateral, and permit representatives and advisors of
the Collateral Agent to be present during any inspection to receive copies of
communications and remittances relating to the Collateral, and forward copies of
any notices or communications received by such Obligor with respect to the
Collateral, all in such manner as the Collateral Agent may reasonably require;
provided that each such Obligor shall be entitled to have its representatives
and advisors present during any inspection of its books and records; (iii) take
all actions necessary to ensure the recordation of appropriate evidence of the
liens and security interest granted hereunder in the Intellectual Property with
any Intellectual Property registry in which said Intellectual Property is
registered or in which an application for registration is pending including,
without limitation, the United States Patent and Trademark Office and the United
States Copyright Office; and (iv) at the Collateral Agent’s request, appear in
and defend any action or proceeding that may affect such Obligor’s title to or
the Collateral Agent’s security interest in all or any part of the Intellectual
Property included in the Collateral. (b) Unless released from the Collateral
pursuant to Section 10.03(e) or (f), once any Collateral has been Delivered, the
Obligors shall not take or permit any action that would result in such
Collateral no longer being Delivered hereunder and shall promptly from time to
time give, execute, deliver, file, record, authorize or obtain all such
financing statements, continuation statements, notices, instruments, documents,
account control agreements or any other agreements or consents or other papers
as may be necessary or desirable in the reasonable judgment of the Collateral
Agent to continue the Delivered status of any Collateral. Without limiting the
generality of the foregoing, the Obligors shall not terminate any arrangement
with the 36



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem041.jpg]
Custodian unless and until a successor Custodian reasonably satisfactory to the
Collateral Agent has been appointed and has executed all documentation necessary
to continue the Delivered status of the Collateral, which documentation shall be
in form and substance reasonably satisfactory to the Collateral Agent. 7.02
Name; Jurisdiction of Organization, Etc. Each Obligor agrees that (a) without
providing at least twenty (20) days prior written notice to the Collateral Agent
(or such shorter period as may be approved by the Collateral Agent in its sole
discretion), such Obligor will not change its name, its place of business or, if
more than one, chief executive office, or its mailing address or organizational
identification number if it has one, (b) if such Obligor does not have an
organizational identification number and later obtains one, such Obligor will
forthwith notify the Collateral Agent of such organizational identification
number and (c) such Obligor will not change its type of organization,
jurisdiction of organization or other legal structure unless such change is
specifically permitted hereby or by the Revolving Credit Agreement (as long as
the Revolving Credit Agreement Obligations are outstanding (other than any
contingent, unasserted indemnification obligations)) and such Obligor provides
the Collateral Agent with at least twenty (20) days prior written notice of such
permitted change (or such shorter period as may be approved by the Collateral
Agent in its sole discretion). 7.03 Other Liens, Financing Statements or
Control. Except as otherwise permitted under Section 6.02 of the Revolving
Credit Agreement (as long as the Revolving Credit Agreement Obligations are
outstanding (other than any contingent, unasserted indemnification obligations))
and the applicable provisions of each other Debt Document, the Obligors shall
not (a) create or suffer to exist any Lien upon or with respect to any
Collateral, (b) file or suffer to be on file, or authorize or permit to be filed
or to be on file, in any jurisdiction, any financing statement or like
instrument with respect to any of the Collateral in which the Collateral Agent
is not named as the sole Collateral Agent for the benefit of the Secured
Parties, or (c) cause or permit any Person other than the Collateral Agent to
have NYUCC Control of any Deposit Account, Electronic Chattel Paper, Investment
Property or Letter-of-Credit Right constituting part of the Collateral. 7.04
Transfer of Collateral. Except as otherwise permitted under Section 6.03 of the
Revolving Credit Agreement and the applicable provisions of each other Debt
Document, the Obligors shall not sell, transfer, assign, license or grant an
option or otherwise dispose of any Collateral. 7.05 Additional Subsidiary
Guarantors. As contemplated by Section 5.08 of the Revolving Credit Agreement,
new Subsidiaries (other than a Financing Subsidiary, a CFC, a Subsidiary of a
CFC, an Immaterial Subsidiary, a Transparent Subsidiary or a Subsidiary of a
Transparent Subsidiary) of the Borrower formed or acquired by the Borrower after
the date hereof, existing Subsidiaries of the Borrower that after the date
hereof cease to constitute Financing Subsidiaries, CFCs, Subsidiaries of a CFC,
Immaterial Subsidiaries, Transparent Subsidiaries or Subsidiaries of a
Transparent Subsidiary under the Revolving Credit Agreement, and any other
Person that otherwise 37



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem042.jpg]
becomes a Subsidiary (other than a Financing Subsidiary, a CFC, a Subsidiary of
a CFC, an Immaterial Subsidiary, a Transparent Subsidiary or a Subsidiary of a
Transparent Subsidiary) within the meaning of the definition thereof, are
required to become a “Subsidiary Guarantor” under this Agreement, by executing
and delivering to the Collateral Agent a Guarantee Assumption Agreement in the
form of Exhibit B hereto. Accordingly, upon the execution and delivery of any
such Guarantee Assumption Agreement by any such Subsidiary, such Subsidiary
shall automatically and immediately, and without any further action on the part
of any Person, become a “Subsidiary Guarantor” and an “Obligor” for all purposes
of this Agreement, and Annexes 2.05, 2.07, 2.08, 2.09, 2.10 and 2.11 hereto
shall be deemed to be supplemented in the manner specified in such Guarantee
Assumption Agreement. In addition, upon execution and delivery of any such
Guarantee Assumption Agreement, the new Subsidiary Guarantor makes the
representations and warranties set forth in Section 2 as of the date of such
Guarantee Assumption Agreement and shall be permitted to update the Annexes with
respect to such Subsidiary. 7.06 Control Agreements. No Obligor shall open or
maintain any account with any bank, securities intermediary or commodities
intermediary (other than (A) any such accounts that are maintained by the
Borrower in its capacity as “servicer” for a Financing Subsidiary or any Agency
Account (as defined in the Revolving Credit Agreement), (B) any such accounts
which hold solely money or financial assets of a Financing Subsidiary, (C) any
payroll account so long as such payroll account is coded as such, (D)
withholding tax and fiduciary accounts or any trust account maintained solely on
behalf of a Portfolio Investment, (E) any checking account of the Obligors in
which the aggregate value of deposits therein, together with all other such
accounts under this clause (E), does not at any time exceed $1,000,000, provided
that Borrower will, and will cause each of its Subsidiary Guarantors to, use
commercially reasonable efforts to obtain control agreements governing any such
account in this clause (E), and (F) any account in which the aggregate value of
deposits therein, together with all other such accounts under this clause (F),
does not at any time exceed $75,000; provided that in the case of each of the
foregoing clauses (A) through (F), no other Person (other than the depository
institution at which such account is maintained) shall have NYUCC Control over
such account and such account shall not have been otherwise “Delivered” to any
other Person) unless such Obligor has notified the Collateral Agent of such
account and the Collateral Agent has NYUCC Control over such account pursuant to
a control agreement in form and substance reasonably satisfactory to the
Collateral Agent. 7.07 Revolving Credit Agreement. Each Subsidiary Guarantor
agrees to perform, comply with and be bound by the covenants of the Revolving
Credit Agreement (which provisions are incorporated herein by reference) (as
long as the Revolving Credit Agreement Obligations are outstanding (other than
any contingent, unasserted indemnification obligations)), applicable to such
Subsidiary Guarantor as if each Subsidiary Guarantor were a signatory to the
Revolving Credit Agreement. 38



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem043.jpg]
7.08 Pledged Equity Interests. (a) In the event any Obligor acquires rights in
any Pledged Equity Interest after the date hereof or any Excluded Equity
Interest held by any Obligor becomes a Pledged Equity Interest after the date
hereof because it ceases to constitute an Excluded Equity Interest, such Obligor
shall promptly deliver to the Collateral Agent a completed Pledge Supplement,
together with all supplements to Annexes thereto, reflecting such new Pledged
Equity Interests. Notwithstanding the foregoing, it is understood and agreed
that the security interest of the Collateral Agent shall attach to all Pledged
Equity Interests immediately upon any Obligor’s acquisition of rights therein
and shall not be affected by the failure of any Obligor to deliver a supplement
to Annex 2.07 as required hereby; (b) Without the prior written consent of the
Collateral Agent, no Obligor shall vote to enable or take any other action to:
(a) amend or (other than in connection with a liquidation permitted under
Section 6.03 of the Revolving Credit Agreement and under each other Debt
Document) terminate any partnership agreement, limited liability company
agreement, certificate of incorporation, by-laws or other organizational
documents in any way that materially and adversely changes the rights of such
Obligor with respect to any Pledged Equity Interest or that adversely affects
the validity, perfection or priority of the Collateral Agent’s security interest
or the ability of the Collateral Agent to exercise its rights and remedies under
this Agreement with respect to such Pledged Equity Interest, (b) other than as
permitted under the Revolving Credit Agreement and each other Debt Document,
permit any issuer of any Pledged Equity Interest to dispose of all or a material
portion of their assets, (c) cause any issuer of any Pledged Equity Interests
which are interests in a partnership or limited liability company and which are
not securities (for purposes of the NYUCC) on the date hereof or the date
acquired (if later) to elect or otherwise take any action to cause such Pledged
Equity Interests to be treated as securities for purposes of the NYUCC; except
if such Obligor shall promptly notify the Collateral Agent in writing of any
such election or action and, in such event, shall take all steps necessary or
advisable in the Collateral Agent’s reasonable discretion to establish the
Collateral Agent’s NYUCC Control thereof, or (d) cause any issuer of any Pledged
Equity Interests which are interests in a corporation and which are not
Certificated Securities at any time to become Certificated Securities; except if
such Obligor shall promptly notify the Collateral Agent in writing of any such
election or action and, in such event, shall promptly, and in any case within
five (5) Business Days (or such longer period as may be approved by the
Collateral Agent in its sole discretion) of such election or action, Deliver any
such Certificated Security to the Collateral Agent; (c) Each Obligor consents to
the grant by each other Obligor of a security interest in all Pledged Equity
Interests to the Collateral Agent and, without limiting the foregoing, consents
to the transfer of any Pledged Equity Interest to the Collateral Agent or its
nominee following the occurrence and 39



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem044.jpg]
during the continuation of an Event of Default and to the substitution of the
Collateral Agent or its nominee as a partner in any partnership or as a member
in any limited liability company with all the rights and powers related thereto;
(d) Each Obligor that is a corporation that is an issuer of any uncertificated
Pledged Equity Interests hereby agrees that it will, subject to the terms and
conditions of Section 7.09 and the other terms and conditions hereof, comply
with all instructions of the Collateral Agent with respect to such
uncertificated Pledged Equity Interests without further consent by the
applicable owner or holder of such uncertificated Pledged Equity Interests. (e)
All Pledged Interests that are Equity Interests of Subsidiaries shall at all
times be Delivered; and (f) Notwithstanding anything to the contrary contained
herein, in no event shall any Obligor be required to pledge more than 65% of the
Equity Interests in any Portfolio Company to the extent such entity would
constitute a CFC or a Transparent Subsidiary if it was a Subsidiary. 7.09 Voting
Rights, Dividends, Etc. in Respect of Pledged Interests. (a) So long as no Event
of Default or Trigger Event shall have occurred and be continuing: (i) each
Obligor may exercise any and all voting and other consensual rights pertaining
to any Pledged Interests for any purpose not inconsistent with the terms of this
Agreement or any Debt Document; provided, however, that (A) each Obligor will
give the Collateral Agent at least five (5) Business Days’ notice of the manner
in which it intends to exercise, or the reasons for refraining from exercising,
any such right that could reasonably be expected to adversely affect in any
material respect the value, liquidity or marketability of any Collateral or the
creation, perfection and priority of the Collateral Agent’s Lien; and (B) none
of the Obligors will exercise or refrain from exercising any such right, as the
case may be, if the Collateral Agent gives an Obligor notice that, in the
Collateral Agent’s judgment, such action (or inaction) could reasonably be
expected to adversely affect in any material respect the value, liquidity or
marketability of any Collateral or the creation, perfection and priority of the
Collateral Agent’s Lien or the ability of the Collateral Agent to exercise its
rights and remedies under this Agreement with respect to such Pledged Interest;
(ii) each of the Obligors may receive and retain any and all dividends, interest
or other distributions paid in respect of the Pledged Interests to the extent
permitted by the Debt Documents; provided, however, that (except with respect to
any Pledged Interest that is also a Portfolio Investment) any and all (A)
dividends and interest paid or payable other than in cash in respect of, and
Instruments and other property received, receivable or otherwise distributed in
respect of or in exchange for, any Pledged Interests, (B) dividends and other
distributions paid or 40



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem045.jpg]
payable in cash in respect of any Pledged Interests in connection with a partial
or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in surplus, and (C) cash paid, payable or
otherwise distributed in redemption of, or in exchange for, any Pledged
Interests, together with any dividend, interest or other distribution or payment
which at the time of such payment was not permitted by the Debt Documents, shall
constitute Collateral, be Delivered hereunder and remain subject to the Lien of
the Collateral Agent to hold as Pledged Interests, and shall, if received by any
of the Obligors, be received in trust for the benefit of the Collateral Agent,
shall be segregated from the other property or funds of the Obligors, and shall
be forthwith delivered to the Collateral Agent in the exact form received with
any necessary indorsement and/or appropriate stock powers duly executed in
blank, to be held by the Collateral Agent as Pledged Interests and as further
collateral security for the Secured Obligations; provided that the Obligors
shall be permitted to take any action with respect to cash described in clauses
(B) and (C) not prohibited by the other Debt Documents; and (iii) the Collateral
Agent will execute and deliver (or cause to be executed and delivered) to any
Obligor all such proxies and other instruments as such Obligor may reasonably
request for the purpose of enabling such Obligor to exercise the voting and
other rights which it is entitled to exercise pursuant to Section 7.09(a)(i)
hereof and to receive the dividends, interest and/or other distributions which
it is authorized to receive and retain pursuant to Section 7.09(a)(ii) hereof.
(b) Automatically upon the occurrence and during the continuance of an Event of
Default or a Trigger Event: (i) all rights of each Obligor to exercise the
voting and other consensual rights which it would otherwise be entitled to
exercise pursuant to Section 7.09(a)(i) hereof, and to receive the dividends,
distributions, interest and other payments that it would otherwise be authorized
to receive and retain pursuant to Section 7.09(a)(ii) hereof, shall cease, and
all such rights shall thereupon become vested in the Collateral Agent, which
shall thereupon have the sole right to exercise such voting and other consensual
rights and to receive and hold as Pledged Interests such dividends,
distributions and interest payments; (ii) the Collateral Agent is authorized to
notify each debtor with respect to the Pledged Debt or other Portfolio
Investments to make payment directly to the Collateral Agent (or its designee)
and may collect any and all moneys due or to become due to any Obligor in
respect of the Pledged Debt or other Portfolio Investments, and each of the
Obligors hereby authorizes each such debtor to make such payment directly to the
Collateral Agent (or its designee) without any duty of inquiry; (iii) without
limiting the generality of the foregoing, the Collateral Agent may at its option
exercise any and all rights of conversion, exchange, 41



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem046.jpg]
subscription or any other rights, privileges or options pertaining to any of the
Pledged Interests or any Portfolio Investments as if it were the absolute owner
thereof, including the right to exchange, in its discretion, any and all of the
Pledged Interests or any Portfolio Investments upon the merger, consolidation,
reorganization, recapitalization or other adjustment of any issuer thereof, or
upon the exercise by any such issuer of any right, privilege or option
pertaining to any Pledged Interests or any Portfolio Investments, and, in
connection therewith, to deposit and deliver any and all of the Pledged
Interests or any Portfolio Investments with any committee, depository, transfer
agent, registrar or other designated agent upon such terms and conditions as it
may determine; and (iv) all dividends, distributions, interest and other
payments that are received by any of the Obligors contrary to the provisions of
Section 7.09(b)(i) hereof shall be received in trust for the benefit of the
Collateral Agent, shall be segregated from other funds of the Obligors, and
shall be forthwith paid over to the Collateral Agent as Pledged Interests in the
exact form received with any necessary indorsement and/or appropriate stock
powers duly executed in blank, to be held by the Collateral Agent as Pledged
Interests and as further collateral security for the Secured Obligations. 7.10
Commercial Tort Claims. Each Obligor agrees that with respect to any Commercial
Tort Claim in excess of $100,000 individually hereafter arising it shall deliver
to the Collateral Agent a completed Pledge Supplement, together with all
supplements to Annexes thereto, identifying such new Commercial Tort Claims.
7.11 Intellectual Property. Each Obligor hereby covenants and agrees as follows:
(a) it shall not do any act or omit to do any act whereby any of the
Intellectual Property which such Obligor determines in its reasonable business
judgment is material to the business of such Obligor may lapse, or become
abandoned, dedicated to the public, or unenforceable, or which would adversely
affect the validity, grant, or enforceability of the security interest granted
therein; (b) it shall not, with respect to any Trademarks which such Obligor
determines in its reasonable business judgment are material to the business of
such Obligor, cease the use of any of such Trademarks or fail to maintain the
level of the quality of products sold and services rendered under any such
Trademarks at a level which such Obligor determines in its reasonable business
judgment to be appropriate to maintain the value of such Trademarks, and each
Obligor shall take all steps reasonably necessary to ensure that licensees of
such Trademarks use such consistent standards of quality; (c) it shall promptly
notify the Collateral Agent if it knows or has reason to know that any item of
the Intellectual Property that in its reasonable business judgment is material
to the business of any Obligor may become (a) abandoned or dedicated to the
public or placed in the public domain, (b) invalid or 42



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem047.jpg]
unenforceable, or (c) subject to any material adverse determination or
development (including the institution of proceedings) in any action or
proceeding in the United States Patent and Trademark Office, the United States
Copyright Office, any state registry, any foreign counterpart of the foregoing,
or any court, other than in the ordinary course of prosecuting and/or
maintaining the applications or registrations of such Intellectual Property; (d)
it shall take all reasonable steps in the United States Patent and Trademark
Office, the United States Copyright Office, any state registry or any foreign
counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Obligor that
such Obligor determines in its reasonable business judgment is material to its
business which is now or shall become included in the Intellectual Property
Collateral; (e) in the event that it has knowledge that any Intellectual
Property owned by or exclusively licensed to any Obligor is infringed,
misappropriated, or diluted by a third party, such Obligor shall, except as it
determines otherwise in its reasonable business judgment, promptly take all
reasonable actions to stop such infringement, misappropriation, or dilution and
protect its rights in such Intellectual Property including, but not limited to,
the initiation of a suit for injunctive relief and to recover damages; (f) it
shall promptly (but in no event more than thirty (30) days after any Obligor
obtains knowledge thereof) report to the Collateral Agent (i) the filing by or
on behalf of such Obligor of any application to register any Intellectual
Property with the United States Patent and Trademark Office, the United States
Copyright Office, or any state registry or foreign counterpart of the foregoing
and (ii) the registration of any Intellectual Property owned by such Obligor by
any such office, in each case by executing and delivering to the Collateral
Agent a completed Pledge Supplement, together with all supplements to Annexes
thereto; (g) it shall, promptly upon the reasonable request of the Collateral
Agent, execute and deliver to the Collateral Agent any document required to
acknowledge, confirm, register, record, or perfect the Collateral Agent’s
interest in any part of the Intellectual Property Collateral, whether now owned
or hereafter acquired by or on behalf of such Obligor, including intellectual
property security agreements in the form of Exhibit C hereto; (h) it shall
hereafter use commercially reasonable efforts so as not to permit the inclusion
in any contract to which it hereafter becomes a party of any provision that
could reasonably be expected to materially impair or prevent the creation of a
security interest in, or the assignment of, such Obligor’s rights and interests
in any property included within the definitions of any Intellectual Property
acquired under such contracts; 43



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem048.jpg]
(i) it shall take all steps reasonably necessary to protect the secrecy of all
Trade Secrets, including entering into confidentiality agreements with its
employees and labeling and restricting access to secret information and
documents; and (j) it shall continue to collect, at its own expense, all amounts
due or to become due to such Obligor in respect of the Intellectual Property
Collateral or any portion thereof. In connection with such collections, each
Obligor may take (and, while an Event of Default exists, at the Collateral
Agent’s reasonable direction, shall take) such action as such Obligor or the
Collateral Agent may deem reasonably necessary or advisable to enforce
collection of such amounts. Notwithstanding the foregoing, while an Event of
Default exists, the Collateral Agent shall have the right at any time, to
notify, or require any Obligor to notify, any obligors with respect to any such
amounts of the existence of the security interest created hereby. Section 8.
Acceleration Notice; Remedies; Distribution of Collateral. 8.01 Notice of
Acceleration. Upon receipt by the Collateral Agent of a written notice from any
Secured Party which (i) expressly refers to this Agreement, (ii) describes an
event or condition which has occurred and is continuing and (iii) expressly
states that such event or condition constitutes an Acceleration as defined
herein, the Collateral Agent shall promptly notify each other party hereto of
the receipt and contents thereof (any such notice is referred to herein as a
“Acceleration Notice”). 8.02 Preservation of Rights. The Collateral Agent shall
not be required to take steps necessary to preserve any rights against prior
parties to any of the Collateral. 8.03 Events of Default, Etc. During the period
during which an Event of Default or a Trigger Event shall have occurred and be
continuing: (a) each Obligor shall, at the request of the Collateral Agent,
assemble the Collateral owned by it at such place or places, reasonably
convenient to both the Collateral Agent and such Obligor, designated in the
Collateral Agent’s request; (b) the Collateral Agent may make any reasonable
compromise or settlement deemed desirable with respect to any of the Collateral
and may extend the time of payment, arrange for payment in installments, or
otherwise modify the terms of, any of the Collateral; (c) the Collateral Agent
shall have all of the rights and remedies with respect to the Collateral of a
secured party under the Uniform Commercial Code (whether or not the Uniform
Commercial Code is in effect in the jurisdiction where the rights and remedies
are asserted) and such additional rights and remedies to which a secured party
is entitled under the laws in effect in any jurisdiction where any rights and
remedies hereunder may be asserted, including 44



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem049.jpg]
the right, to the fullest extent permitted by applicable law, to exercise all
voting, consensual and other powers of ownership pertaining to the Collateral as
if the Collateral Agent were the sole and absolute owner thereof (and each
Obligor agrees to take all such action as may be appropriate to give effect to
such right); (d) the Collateral Agent in its discretion may, in its name or in
the name of any Obligor or otherwise, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of or in exchange
for any of the Collateral, but shall be under no obligation to do so; and (e)
the Collateral Agent may, upon reasonable prior written notice (provided that at
least ten (10) Business Days’ prior written notice shall be deemed to be
reasonable) to the Obligors of the time and place (or, if such sale is to take
place on the NYSE or any other established exchange or market, prior to the time
of such sale or other disposition), with respect to the Collateral or any part
thereof which shall then be or shall thereafter come into the possession,
custody or control of the Collateral Agent, the other Secured Parties or any of
their respective agents, sell, assign or otherwise dispose of all or any part of
such Collateral, at such place or places as the Collateral Agent deems
appropriate, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived), and the Collateral Agent or any other Secured
Party or anyone else may be the purchaser, assignee or recipient of any or all
of the Collateral so disposed of at any public sale (or, to the extent permitted
by law, at any private sale) and thereafter, to the fullest extent permitted by
law, hold the same absolutely, free from any claim or right of whatsoever kind,
including any right or equity of redemption (statutory or otherwise), of the
Obligors, any such demand, notice and right or equity being hereby expressly
waived and released, to the fullest extent permitted by law. The Collateral
Agent may, without notice or publication, adjourn any public or private sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for the sale, and such sale may be made at any time or place to
which the sale may be so adjourned. The proceeds of each collection, sale or
other disposition under this Section 8.03 shall be applied in accordance with
Section 8.06. The Obligors recognize that, by reason of certain prohibitions
contained in the Securities Act of 1933, as amended, and applicable state
securities laws, the Collateral Agent may be compelled, with respect to any sale
of all or any part of the Collateral, to limit purchasers to those who will
agree, among other things, to acquire the Collateral for their own account, for
investment and not with a view to the distribution or resale thereof. The
Obligors acknowledge that any such private sales may be at prices and on terms
less favorable to the Collateral Agent than those obtainable through a public
sale without such restrictions, and, notwithstanding such circumstances, agree
that to the 45



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem050.jpg]
extent any such private sale is conducted by the Collateral Agent in a
commercially reasonable manner, the Collateral Agent shall have no obligation to
engage in public sales and no obligation to delay the sale of any Collateral for
the period of time necessary to permit the Obligors, or the issuer thereof, to
register it for public sale. 8.04 Deficiency. If the proceeds of sale,
collection or other realization of or upon the Collateral pursuant to Section
8.03 are insufficient to cover the costs and expenses of such realization and
the payment in full of the Secured Obligations, the Obligors shall remain liable
for any such deficiency. 8.05 Private Sale. The Collateral Agent and the Secured
Parties shall incur no liability as a result of the sale of the Collateral, or
any part thereof, at any private sale pursuant to Section 8.03 conducted in a
commercially reasonable manner. Each Obligor hereby waives any claims against
the Collateral Agent or any other Secured Party arising by reason of the fact
that the price at which the Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale or was
less than the aggregate amount of the Secured Obligations, even if the
Collateral Agent accepts the first offer received and does not offer the
Collateral to more than one offeree, so long as such private sale was conducted
in a commercially reasonable manner. 8.06 Application of Proceeds. Except as
otherwise herein expressly provided in this Section 8.06, after the occurrence
and during the continuance of an Event of Default or a Trigger Event and
pursuant to the exercise of any remedies under this Section 8, the proceeds of
any collection, sale or other realization of all or any part of the Collateral
of any Obligor (including any other cash of any Obligor at the time held by the
Collateral Agent under this Agreement) shall be applied by the Collateral Agent
as follows: First, to the payment of reasonable and documented costs and
expenses of such collection, sale or other realization, including reasonable and
documented out-of-pocket costs and expenses of the Collateral Agent and the
reasonable and documented fees and expenses of its agents and counsel, and all
expenses incurred and advances made by the Collateral Agent in connection
therewith; Second, to the payment of any fees and other amounts then owing by
such Obligor to (x) the Collateral Agent in its capacity as such, (y) the
Revolving Administrative Agent in its capacity as such and (z) any Financing
Agent in its capacity as such (in the case of clauses (x), (y) and (z), ratably
based on the aggregate amount of such fees and other amounts); Third, to the
payment of the Secured Obligations (including the Cash Collateralization of any
outstanding letters of credit) of such Obligor then due and payable, in each
case to each Secured Party ratably in accordance with the amount of Secured
Obligations then due and payable to such Secured Party (it being understood
that, for the purposes hereof, the outstanding principal amount of the 46



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem051.jpg]
Revolving Loans under the Revolving Credit Agreement shall be deemed then due
and payable whether or not any Acceleration of such loans has occurred); and
Fourth, after application as provided in clauses “First”, “Second”, and “Third”
above, to the payment to the respective Obligor, or their respective successors
or assigns, or as a court of competent jurisdiction may direct, of any surplus
then remaining. For the avoidance of doubt, payments made pursuant to Section
2.09(b), (c) or (d) of the Revolving Credit Agreement (or any analogous
provisions in any amendment, modification, supplement, amendment and
restatement, extension, refinancing or replacement thereof) shall not be subject
to this Section 8.06 or to Section 5.02, unless the Collateral Agent, after the
occurrence and continuation of an Event of Default, has directed the actions
giving rise to such payments. In making the allocations required by this Section
8, the Collateral Agent may rely upon its records and information supplied to it
pursuant to Section 9.02, and the Collateral Agent shall have no liability to
any of the other Secured Parties for actions taken in reliance on such
information, except to the extent of its gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment. The Collateral Agent may, in its sole discretion, at the time of any
application under this Section 8, withhold all or any portion of the proceeds
otherwise to be applied to the Secured Obligations as provided above and
maintain the same in a segregated cash collateral account in the name and under
the exclusive NYUCC Control of the Collateral Agent, to the extent that it in
good faith believes that the information provided to it pursuant to Section 9.02
is either incomplete or inaccurate and that application of the full amount of
such proceeds to the Secured Obligations would be disadvantageous to any Secured
Party. All distributions made by the Collateral Agent pursuant to this Section 8
shall be final (subject to any decree of any court of competent jurisdiction),
and the Collateral Agent shall have no duty to inquire as to the application by
the other Secured Parties of any amounts distributed to them. Excluded Swap
Obligations with respect to any Subsidiary Guarantor shall not be paid with
amounts received from such Subsidiary Guarantor or its assets, but appropriate
adjustments shall be made with respect to payments from other Obligors to
preserve the allocation to Secured Obligations otherwise set forth above in this
Section 8.06. 8.07 Attorney-in-Fact. Without limiting any rights or powers
granted by this Agreement to the Collateral Agent while no Event of Default or
Trigger Event has occurred and is continuing, upon the occurrence and during the
continuance of any Event of Default or Trigger Event, the Collateral Agent is
hereby appointed the attorney-in-fact of each Obligor for the purpose of
carrying out the provisions of this Section 8 and taking any action and
executing any instruments which the Collateral Agent may reasonably deem
necessary or advisable to accomplish the purposes hereof, which appointment as
attorney-in-fact is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, so long as the Collateral Agent shall be
entitled under this Section 8 to make collections in respect of the Collateral,
the Collateral Agent shall have 47



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem052.jpg]
the right and power to receive, endorse and collect all checks made payable to
the order of any Obligor representing any dividend, payment or other
distribution in respect of the Collateral or any part thereof and to give full
discharge for the same. 8.08 Grant of Intellectual Property License. For the
purpose of enabling the Collateral Agent, upon the occurrence and during the
continuance of an Event of Default or a Trigger Event, to exercise rights and
remedies hereunder at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, each Obligor hereby grants to the
Collateral Agent, if and only to the extent of such Obligor’s rights to grant
the same, an irrevocable, non-exclusive license to use, assign, license or
sublicense any of the Intellectual Property Collateral (other than any Excluded
Assets) now owned or hereafter acquired by such Obligor (exercisable without
payment of royalty or other compensation to such Obligor). Such license shall
include access to all media in which any of the licensed items may be recorded
or stored and to all computer programs used for the compilation or printout
thereof. If any Event of Default shall have occurred and be continuing, upon the
written demand of the Collateral Agent, each Obligor shall execute and deliver
to the Collateral Agent an assignment or assignments of any registered Patents,
Trademarks (including goodwill) and/or Copyrights and such other documents as
are necessary or appropriate to carry out the intent and purposes hereof.
Section 9. The Collateral Agent. 9.01 Appointment; Powers and Immunities. Each
Revolving Lender, the Revolving Administrative Agent, each Financing Agent and,
by acceptance of the benefits of this Agreement and the other Security
Documents, each Designated Indebtedness Holder, hereby irrevocably appoints ING
as its agent hereunder and authorizes ING to take such actions on its behalf and
to exercise such powers as are delegated to the Collateral Agent by the terms of
this Agreement, together with such actions and powers as are reasonably
incidental thereto. Without limiting the generality of the foregoing, it is
understood that such powers authorize the Collateral Agent to enter into the
agreements and the other documents contemplated by Section 5.08 of the Revolving
Credit Agreement on behalf of itself and the other Secured Parties hereunder.
The Collateral Agent (which term as used in this sentence and in Section 9.06
and the first sentence of Section 9.07 shall include reference to its Affiliates
and its own and its Affiliates’ officers, directors, employees and agents): (a)
shall have no duties or obligations except those expressly set forth in this
Agreement and shall not by reason of this Agreement be a trustee for, a
fiduciary with respect to or subject to any other implied duties with respect
to, the Revolving Administrative Agent, any Revolving Lender, any Financing
Agent or any Designated Indebtedness Holder regardless of whether a Default or
Trigger Event has occurred and is continuing; (b) shall not be responsible to
the Revolving Lenders, the Revolving Administrative Agent, the Financing Agents
or the Designated Indebtedness Holders for or have any duty to ascertain or
inquire into any recitals, statements, 48



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem053.jpg]
representations or warranties contained in or made in connection with this
Agreement or in any notice delivered hereunder, or in any other certificate,
report or other document referred to or provided for in, or received by it
under, this Agreement, or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other agreement,
instrument or document referred to or provided for herein or therein or for any
failure by the Obligors or any other Person to perform or observe any of its
obligations hereunder; (c) shall not be required to initiate or conduct any
litigation or collection proceedings hereunder except, subject to Section 9.07,
for any such litigation or proceedings relating to the enforcement of the
guarantee set forth in Section 3, or the Liens created pursuant to Section 4;
and (d) shall not be responsible for any action taken or not taken by it
hereunder or under any other document or instrument referred to or provided for
herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. 9.02 Information Regarding
Secured Parties. The Borrower will at such times and from time to time as shall
be reasonably requested by the Collateral Agent supply a list in form and detail
reasonably satisfactory to the Collateral Agent setting forth the amount of the
Secured Obligations held by each Secured Party (excluding, so long as ING is
both the Collateral Agent and the Revolving Administrative Agent, the Revolving
Credit Agreement Obligations) as at a date specified in such request. The
Collateral Agent shall provide any such list to any Secured Party upon request.
The Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, such information, and such information shall be
conclusive and binding for all purposes of this Agreement, except to the extent
the Collateral Agent shall have been notified by a Secured Party in writing that
such information as set forth on any such list is inaccurate or in dispute
between such Secured Party and the Borrower. 9.03 Reliance by Collateral Agent.
The Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person. The
Collateral Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by or on behalf of the proper Person or
Persons, and shall not incur any liability for relying thereon. The Collateral
Agent may consult with legal counsel, independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. The
Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other communication (including any thereof by
telephone, telecopy, telex, telegram, cable or electronic mail) believed by it
to be genuine and to have been signed or sent by or on behalf of the proper
Person or Persons, and upon 49



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem054.jpg]
advice and statements of legal counsel, independent accountants and other
experts selected by the Collateral Agent. As to any matters not expressly
provided for by this Agreement, the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder or thereunder in
accordance with instructions given by (i) the Required Secured Parties or (ii)
where expressly permitted in Section 10.03, the Required Revolving Lenders and
the Required Designated Indebtedness Holders, as applicable, and such
instructions of the (i) Required Secured Parties or (ii) where expressly
permitted in Section 10.03, the Required Revolving Lenders and the Required
Designated Indebtedness Holders, as applicable, and any action taken or failure
to act pursuant thereto shall be binding on all of the Secured Parties. If in
one or more instances the Collateral Agent takes any action or assumes any
responsibility not specifically delegated to it pursuant to this Agreement,
neither the taking of such action nor the assumption of such responsibility
shall be deemed to be an express or implied undertaking on the part of the
Collateral Agent that it will take the same or similar action or assume the same
or similar responsibility in any other instance. 9.04 Rights as a Secured Party.
With respect to its obligation to extend credit under the Revolving Credit
Agreement, ING (and any successor acting as Collateral Agent) in its capacity as
a Revolving Lender under the Revolving Credit Agreement shall have the same
rights and powers in its capacity as a Secured Party as any other Secured Party
and may exercise the same as though it were not acting as Collateral Agent, and
the term “Secured Party” or “Secured Parties” shall, unless the context
otherwise indicates, include the Collateral Agent in its individual capacity.
ING (and any successor acting as Collateral Agent) and its Affiliates may
(without having to account therefor to any other Secured Party) accept deposits
from, lend money to, make investments in and generally engage in any kind of
business with any of the Obligors (and any of their Subsidiaries or Affiliates)
as if it were not acting as Collateral Agent, and ING and its Affiliates may
accept fees and other consideration from any of the Obligors for services in
connection with this Agreement or otherwise without having to account for the
same to the other Secured Parties. 9.05 Indemnification. Each Revolving Lender,
the Revolving Administrative Agent (but only to the extent the Revolving
Administrative Agent and the Collateral Agent are not the same Person), each
Financing Agent and, by acceptance of the benefits of this Agreement and the
other Security Documents, each Designated Indebtedness Holder, severally agrees
to indemnify the Collateral Agent and each Related Party of the Collateral Agent
(each such Person being called an “Indemnitee”) (to the extent not reimbursed
under Section 10.04, but without limiting the obligations of the Obligors under
Section 10.04) ratably (determined at the time that the applicable indemnity
payment is sought) in accordance with the aggregate Secured Obligations held by
the Revolving Lenders and the Designated Indebtedness Holders, for any and all
liabilities, obligations, losses, claims, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind and nature
whatsoever that may be imposed on, incurred by or asserted against any
Indemnitee (including by any other Secured Party) arising out of, in connection
with, or by reason of any actual or probable claim, litigation, investigation or
proceeding, whether based in contract, tort or any other theory and 50



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem055.jpg]
regardless of whether any Indemnitee is a party thereto, in connection with or
in any way relating to or arising out of this Agreement, any other Debt
Documents, or any other documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby (including the costs
and expenses that the Obligors are obligated to pay under Section 10.04, but
excluding, unless an Event of Default or a Trigger Event has occurred and is
continuing, normal administrative costs and expenses incident to the performance
of its agency duties hereunder) or the enforcement of any of the terms hereof or
thereof or of any such other documents; provided, that such indemnity shall not
as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, claims, damages, penalties or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. 9.06 Non-Reliance on Collateral Agent and Other Secured
Parties. The Revolving Administrative Agent and each Financing Agent (and each
Revolving Lender and each Designated Indebtedness Holder by acceptance of the
benefits of this Agreement and the other Security Documents) agrees that it has,
independently and without reliance on the Collateral Agent or any other Secured
Party, and based on such documents and information as it has deemed appropriate,
made its own credit analysis of the Borrower, the Subsidiary Guarantors and
their Subsidiaries and decision to extend credit to the Borrower in reliance on
this Agreement and that it will, independently and without reliance upon the
Collateral Agent or any other Secured Party, and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own analysis and decisions in taking or not taking action under or based on this
Agreement and any other Debt Document to which it is a party. Except as
otherwise expressly provided herein, the Collateral Agent shall not be required
to keep itself informed as to the performance or observance by any Obligor of
this Agreement, any other Debt Document or any other document referred to or
provided for herein or therein or to inspect the properties or books of any
Obligor. The Collateral Agent shall not have any duty or responsibility to
disclose, and shall not be liable for failure to disclose, any information
relating to any Obligor or any of its Subsidiaries (or any of their Affiliates)
that may come into the possession of the Collateral Agent or any of its
Affiliates, except for notices, reports and other documents and information
expressly required to be furnished to the other Secured Parties by the
Collateral Agent hereunder. 9.07 Failure to Act. Except for action expressly
required of the Collateral Agent hereunder, the Collateral Agent shall in all
cases be fully justified in failing or refusing to act hereunder unless it shall
receive further assurances to its satisfaction from the other Secured Parties of
their indemnification obligations under Section 9.05 against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Collateral Agent shall not be required
to take any action that in the judgment of the Collateral Agent would violate
any applicable law. 9.08 Resignation of Collateral Agent. Subject to the
appointment and acceptance of a successor Collateral Agent as provided below,
the Collateral Agent may 51



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem056.jpg]
resign at any time by notifying the other Secured Parties and the Obligors. Upon
any such resignation, the Required Secured Parties shall have the right, with
the consent of the Borrower not to be unreasonably withheld, conditioned or
delayed (provided that no such consent shall be required if an Event of Default
or a Trigger Event has occurred and is continuing), to appoint a successor
Collateral Agent. If no successor Collateral Agent shall have been so appointed
by the Required Secured Parties and shall have accepted such appointment within
thirty (30) days after the retiring Collateral Agent gives notice of its
resignation, then the retiring Collateral Agent may, on behalf of the other
Secured Parties, appoint a successor Collateral Agent, that shall be a financial
institution that has an office in New York, New York and has a combined capital
and surplus and undivided profits of at least $1,000,000,000. Upon the
acceptance of its appointment as Collateral Agent hereunder by a successor
Collateral Agent, such successor Collateral Agent shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent and the retiring Collateral Agent shall be discharged from its
duties and obligations hereunder. After the Collateral Agent’s resignation
hereunder, the provisions of this Section 9 and Section 10.04 shall continue in
effect for its benefit in respect of any actions taken or omitted to be taken by
it while it was acting as Collateral Agent. The Borrower shall pay to any
successor Collateral Agent the fees and charges necessary to induce such
successor Collateral Agent to accept its appointment hereunder, such payment to
be made as and when invoiced by the successor Collateral Agent. 9.09 Agents and
Attorneys-in-Fact. The Collateral Agent may employ agents and attorneys-in-fact
in connection herewith and shall not be responsible in any way for such agents
or attorneys-in-fact selected by it in good faith. Section 10. Miscellaneous.
10.01 Notices. All notices, requests, consents and other demands hereunder and
other communications provided for herein shall be given or made in writing, (a)
to any party hereto, telecopied (to the extent provided in the Revolving Credit
Agreement), emailed or delivered to the intended recipient at the “Address for
Notices” specified below its name on the signature pages to this Agreement or,
in the case of any Financing Agent or Designated Indebtedness Holder that shall
become a party hereto after the date hereof, at such “Address for Notices” as
shall be specified pursuant to or in connection with the joinder agreement
executed and delivered by such Financing Agent or Designated Indebtedness Holder
pursuant to Section 6.01 (provided that notices to any Subsidiary Guarantor
shall be given to such Subsidiary Guarantor care of the Borrower at the address
for the Borrower specified herein) or (b) as to any party, at such other address
as shall be designated by such party in a written notice to each other party.
All notices to any Revolving Lender or Designated Indebtedness Holder that is
not a party hereto shall be given to the Revolving Administrative Agent for such
Revolving Lender or the Financing Agent for such Designated Indebtedness Holder
(or, if there is no Financing Agent, to each Designated Indebtedness Holder).
10.02 No Waiver. No failure or delay by the Collateral Agent or any Secured
Party in exercising any right or power hereunder shall operate as a waiver 52



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem057.jpg]
thereof nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Collateral Agent and any Secured
Party hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have. No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by Section 10.03 of this Agreement,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. 10.03 Amendments to Security Documents,
Etc. Except as otherwise provided in the Revolving Credit Agreement or any
Security Document, the terms of this Agreement and the other Security Documents
may be waived, altered, amended or modified only by an agreement or agreements
in writing duly executed and entered into by each Obligor and the Collateral
Agent, with the consent of the Required Secured Parties, the Required Revolving
Lenders and the Required Designated Indebtedness Holders; provided that: (a) no
such amendment shall adversely affect the relative rights of any Secured Party
as against any other Secured Party without the prior written consent of such
first Secured Party; (b) without the prior written consent of each of the
Revolving Lenders under the Revolving Credit Agreement, the Collateral Agent
shall not release all or substantially all of the collateral under the Security
Documents or release all or substantially all of the Subsidiary Guarantors from
their guarantee obligations under Section 3 hereof prior to the Termination Date
(except that if any amounts have become due and payable in respect of (x)
interest on or principal of any Designated Indebtedness Obligations or (y)
Hedging Agreement Obligations, and shall have remained unpaid for thirty (30) or
more days, then the prior written consent (voting as a single group) of the
holders of a majority in interest of the Designated Indebtedness Obligations and
the Hedging Agreement Obligations, whichever of such obligations are then due
and payable, will also be required to release all or substantially all of such
collateral or guarantee obligations, whether before or after the Termination
Date); (c) without the consent of each of the Secured Parties, no modification,
supplement or waiver shall modify the definition of the term “Required Secured
Parties” or modify in any other manner the number of percentage of the Secured
Parties required to make any determinations or waive any rights under any
Security Document; (d) without the consent of the Collateral Agent, no
modification, supplement or waiver shall modify the terms of Section 9 or this
Section 10.03; (e) the Collateral Agent is authorized to release (and shall,
promptly but in any event within five (5) Business Days of written request by
the Borrower 53



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem058.jpg]
(and at the sole cost and expense of the Borrower), release) any Collateral that
is either the subject of a disposition not prohibited under the Revolving Credit
Agreement, or to which the Required Revolving Lenders (or such higher standard
provided in the applicable Revolving Loan Document) subject to the Revolving
Credit Agreement, and the Required Designated Indebtedness Holders (or such
higher standard provided in the applicable Designated Indebtedness Document)
shall have consented and will, at the Obligors’ expense, execute and deliver to
any Obligor such documents (including any UCC termination statements, lien
releases, re-assignments of trademarks, discharges of security interests, and
other similar discharge or release documents (and, if applicable, in recordable
form)) as such Obligor shall reasonably request to evidence the release of such
item of Collateral from the assignment and security interest granted hereby;
notwithstanding the foregoing, Portfolio Investments constituting Collateral
shall be automatically released from the lien of this Agreement and the other
Security Documents, without any action of the Collateral Agent or any other
Secured Party, in connection with any disposition of Portfolio Investments that
(i) occurs in the ordinary course of the Borrower’s business and (ii) is not
prohibited under any of the Debt Documents; (f) the Collateral Agent is
authorized to release (and shall, promptly but in any event within five (5)
Business Days of written request by the Borrower (and at the sole cost and
expense of the Borrower), release) any Subsidiary Guarantor from any of its
guarantee obligations under Section 3 hereof to the extent such Subsidiary is
(w) expressly permitted to be released in accordance with Section 9.02(c) of the
Revolving Credit Agreement, (x) the subject of a disposition not prohibited
under the Debt Documents, (y) ceases to be a Subsidiary as a result of a
transaction not prohibited under the Debt Documents, or (z) to which each of the
Required Secured Parties, the Required Revolving Lenders and the Required
Designated Indebtedness Holders (or, in each case, such higher standard provided
in the applicable Revolving Loan Document or Designated Indebtedness Document,
as applicable), shall have consented, and, upon such release, the Collateral
Agent is authorized to release (and shall, promptly but in any event within five
(5) Business Days of written request by the Borrower (and at the sole cost and
expense of the Borrower), release) any collateral security granted by such
Subsidiary Guarantor hereunder and under the other Security Documents; and (g)
this Section 10.03 shall be subject to the provisions related to “Defaulting
Lenders” in the Revolving Credit Agreement. Any such amendment or waiver shall
be binding upon the Collateral Agent, each Secured Party and each Obligor. In
connection with any release of Collateral from the Lien of this Agreement and
the other Security Documents, the Collateral Agent shall, promptly but in any
event within five (5) Business Days of written request by the Borrower (and at
the sole cost and expense of the Borrower), (i) execute and deliver termination
statements and other releases and instruments (in recordable form if
appropriate) that the Collateral Agent reasonably believes is necessary to
effect such release and (ii) otherwise take such 54



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem059.jpg]
actions as the Borrower may reasonably request in order to effect the release
and transfer of such Collateral. Notwithstanding the foregoing to the contrary,
if the Termination Date shall have occurred with respect to any Class, then the
consent rights of such Class (and the related Required Revolving Lenders or
Required Designated Indebtedness Holders) under this Section 10.03 shall
terminate. 10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Obligors hereby jointly and severally agree to reimburse the Collateral Agent
and each of the other Secured Parties and their respective Affiliates for all
reasonable and documented out-of-pocket fees, costs and expenses incurred by
them (including the reasonable fees, charges and disbursements of one outside
counsel for the Collateral Agent as well as one counsel for the Secured Parties
collectively, and of any necessary additional counsel in each local jurisdiction
and additional counsel to the extent more than one counsel would be appropriate
due to differing interests between any of the Secured Parties (in each case,
other than the allocated costs of internal counsel)) in connection with (i) any
Event of Default or Trigger Event and any enforcement or collection proceeding
resulting therefrom, including all manner of participation in or other
involvement with (w) performance by the Collateral Agent of any obligations of
the Obligors in respect of the Collateral that the Obligors have failed or
refused to perform in the time period required under this Agreement, (x)
bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings of any Obligor, or any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement in respect of any of the
Collateral, and for the care of the Collateral and defending or asserting rights
and claims of the Collateral Agent in respect thereof, by litigation or
otherwise, including expenses of insurance, (y) judicial or regulatory
proceedings arising from or related to this Agreement and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section 10.04, and all such costs and expenses shall be
Secured Obligations entitled to the benefits of the collateral security provided
pursuant to Section 4. (b) Indemnification by the Obligors. The Obligors shall
indemnify each Indemnitee against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses (including the
reasonable and documented out-of-pocket fees, charges and disbursements of any
counsel for any Indemnitee (other than the allocated costs of internal
counsel)), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder, or (ii) any actual
or prospective claim, litigation, investigation or proceeding (including any
investigation or inquiry) relating to any of the foregoing, whether based on
contract, tort or any other theory and whether brought by the Borrower, any
Indemnitee or a third party, and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not as to any Indemnitee, be
available to the extent that such losses, claims, 55



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem060.jpg]
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from (x) the
willful misconduct or gross negligence of such Indemnitee, (y) a material breach
in bad faith of such Indemnitee’s obligations hereunder or under any other
Revolving Loan Document or (z) a claim between any Indemnitee or Indemnitees, on
the one hand, and any other Indemnitee or Indemnitees, on the other hand (other
than (1) any dispute involving claims against the Administrative Agent or the
Issuing Bank, in each case in their respective capacities as such, and (2)
claims arising out of any act or omission by the Borrower and/or its Related
Parties). Notwithstanding the foregoing, it is understood and agreed that
indemnification for Taxes (as defined in the Revolving Credit Agreement) is
subject to the provisions of Section 2.15 of the Revolving Credit Agreement and
analogous provisions, if any, in Designated Indebtedness Documents. Neither the
Borrower nor any Obligor shall be liable to any Indemnitee for any special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages (other than in respect of any such damages incurred or paid by an
Indemnitee to a third party)) arising out of, in connection with, or as a result
of, this Agreement asserted by an Indemnitee against the Borrower or any other
Obligor; provided that the foregoing limitation shall not be deemed to impair or
affect the obligations of the Borrower under the preceding provisions of this
subsection. 10.05 Successors and Assigns. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns of the Obligors and the Secured Parties,
except that none of the Obligors shall assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each of the
Collateral Agent, the Revolving Administrative Agent and the Financing Agents,
if any (or, if there are no such Financing Agents, the Required Designated
Indebtedness Holders) (and any attempted assignment or transfer by any Obligor
without such consent shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, the Related Parties of each of
the Collateral Agent and the Secured Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement. 10.06 Counterparts;
Integration; Effectiveness; Electronic Execution. (a) Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement and any separate letter agreements with respect to fees
payable to the Collateral Agent constitute the entire contract between and among
the parties relating to the subject matter hereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof. This Agreement shall become effective when it shall have been
executed by the Collateral Agent and when the Collateral Agent shall have
received counterparts hereof 56



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem061.jpg]
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page to this Agreement by telecopy or
electronic mail shall be effective as delivery of a manually executed
counterpart of this Agreement. (b) Electronic Execution of Assignments. The
words “execution,” “signed,” “signature” shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act. 10.07 Severability. Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. 10.08 Governing Law; Jurisdiction; Etc. (a)
Governing Law. This Agreement shall be construed in accordance with and governed
by the law of the State of New York. (b) Submission to Jurisdiction. Each
Obligor hereby irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction of the Supreme Court of the State of New
York sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Collateral Agent or any Secured Party may otherwise
have to bring any action or proceeding relating to this Agreement against any
Obligor or its properties in the courts of any jurisdiction. (c) Waiver of
Venue. Each Obligor hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section 10.08. Each of the parties hereto hereby
irrevocably waives, 57



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem062.jpg]
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court. (d) Service of
Process. Each party to this Agreement (i) irrevocably consents to service of
process in the manner provided for notices in Section 10.01 and (ii) agrees that
service as provided in the manner provided for notices in Section 10.01 is
sufficient to confer personal jurisdiction over such party in any proceeding in
any court and otherwise constitutes effective and binding service in every
respect. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law. 10.09 WAIVER OF
JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 10.09. 10.10 Headings. Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement. 10.11 Termination. When all
Secured Obligations of any Class have been paid in full (other than contingent,
unasserted indemnification obligations), and all commitments of the holders
thereof to extend credit that would be Secured Obligations have expired or been
terminated and any letters of credit outstanding under the Revolving Credit
Facility or any other Designated Indebtedness have (i) expired or (ii)
terminated, the Revolving Administrative Agent or any applicable Financing
Agent, as applicable, or the Issuing Bank or any other issuing bank, as
applicable, in each case in accordance with the terms of the applicable Debt
Documents, and all outstanding letter of credit disbursements under any such
Debt Documents then outstanding have been reimbursed, the Collateral Agent
shall, on behalf of the holders of such Secured Obligations, deliver to the
Obligors such termination statements and releases and other documents necessary
and appropriate to evidence the termination of all agreements, obligations and
liens related to such Secured Obligations, as the Obligors may reasonably
request, all at the sole cost and expense of the Obligors; provided however that
the Collateral Agent shall not have any obligation to do so under the
circumstances set forth in the parenthetical provision in Section 10.03(b)
except to the extent provided therein. 58



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem063.jpg]
10.12 Confidentiality. The Collateral Agent acknowledges and agrees that Section
9.13 of the Revolving Credit Agreement will bind the Collateral Agent to the
same extent as it binds the Revolving Administrative Agent. 10.13 Replacement
Custodian. Notwithstanding anything herein or in any other Revolving Loan
Document to the contrary, from time to time, the Borrower may replace the
existing financial institution serving as Custodian with an alternative
financial institution reasonably acceptable to the Administrative Agent. The
Borrower shall deliver written notice of any such proposed replacement to the
Administrative Agent at least thirty (30) days prior to the proposed date of
replacement, specifying the name of the financial institution proposed to act as
the Custodian. In connection with any such replacement, the Borrower shall
deliver, or cause to be delivered, to the Administrative Agent, any amendments,
agreements, documents, instruments and legal opinions, and shall take all other
actions, reasonably determined by the Administrative Agent to be necessary to
comply (and to ensure compliance) with the terms and provisions of this
Guarantee and Security Agreement. From and after such time as the replacement
contemplated by this Section 10.13 is completed, the Custodian shall mean the
applicable replacement financial institution. [Signature page follows] 59



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem064.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Guarantee, Pledge and
Security Agreement to be duly executed and delivered as of the day and year
first above written. BARINGS BDC, INC. By: /s/ Christopher Cary Name:
Christopher Cary Title: Treasurer Address for Notices Barings BDC, Inc. 300
South Tryon Street, Suite 2500 Charlotte, NC 28202 Attention: Chris Cary
Telephone: (980) 417-5830 Facsimile: (980) 259-6762 E-Mail:
chris.cary@barings.com with a copy to (which shall not constitute notice):
Dechert LLP 1095 Avenue of the Americas New York, New York 10036 Attention: Jay
R. Alicandri, Esq. Telephone: (212) 698-3800 Facsimile: (212) 698-3599 E-Mail:
jay.alicandri@dechert.com [Guarantee, Pledge and Security Agreement]



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem065.jpg]
ENERGY HARDWARE HOLDINGS, INC. By: /s/ Christopher Cary Name: Christopher Cary
Title: Treasurer Address for Notices C/O Barings BDC, Inc. 300 South Tryon
Street, Suite 2500 Charlotte, NC 28202 Attention: Chris Cary Telephone: (212)
698-3800 Facsimile: (980) 259-6762 E-Mail: chris.cary@barings.com with a copy to
(which shall not constitute notice): Dechert LLP 1095 Avenue of the Americas New
York, New York 10036 Attention: Jay R. Alicandri, Esq. Telephone: (212) 698-3800
Facsimile: (212) 698-3599 E-Mail: jay.alicandri@dechert.com [Guarantee, Pledge
and Security Agreement]



--------------------------------------------------------------------------------



 
[baringsbdcsecurityagreem066.jpg]
ING CAPITAL LLC, as Revolving Administrative Agent and Collateral Agent By: /s/
Patrick Frisch Name: Patrick Frisch Title: Managing Director By: /s/ Grace Fu
Name: Grace Fu Title: Director Address for Notices ING Capital LLC 1133 Avenue
of the Americas New York, New York 10036 Attention: Grace Fu Telephone: (646)
424-7213 Facsimile: (646) 424-6919 E-Mail: grace.fu@ing.com with a copy, which
shall not constitute notice, to: Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza New York, NY 10004 Attention: Andrew J. Klein Telephone:
(212) 859-9030 Facsimile: (212) 859-4000 E-Mail:andrew.klein@friedfrank.com
[Guarantee, Pledge and Security Agreement]



--------------------------------------------------------------------------------



 